UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin All Cap Value Fund AAR CORP. Meeting Date:OCT 08, 2014 Record Date:AUG 19, 2014 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick J. Kelly Management For For 1.2 Elect Director Peter Pace Management For For 1.3 Elect Director Timothy J. Romenesko Management For For 1.4 Elect Director Ronald B. Woodward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALCOA INC. Meeting Date:MAY 01, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn S. Fuller Management For For 1.2 Elect Director L. Rafael Reif Management For For 1.3 Elect Director Patricia F. Russo Management For For 1.4 Elect Director Ernesto Zedillo Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLEGHENY TECHNOLOGIES INCORPORATED Meeting Date:MAY 01, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:ATI Security ID:01741R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane C. Creel Management For For 1.2 Elect Director John R. Pipski Management For For 1.3 Elect Director James E. Rohr Management For Withhold 1.4 Elect Director David J. Morehouse Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For APACHE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George D. Lawrence Management For For 2 Elect Director John E. Lowe Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Proxy Access Shareholder For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Antonio Maciel Neto Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Francisco Sanchez Management For For 1.11 Elect Director Daniel Shih Management For For 1.12 Elect Director Kelvin R. Westbrook Management For For 1.13 Elect Director Patricia A. Woertz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For AXIALL CORPORATION Meeting Date:MAY 19, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Carrico Management For Against 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For Against 1.4 Elect Director Robert M. Gervis Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Michael H. McGarry Management For For 1.7 Elect Director William L. Mansfield Management For For 1.8 Elect Director Mark L. Noetzel Management For For 1.9 Elect Director Robert Ripp Management For For 1.10 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP Auditors Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 27, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Gary A. Mecklenburg Management For For 1.10 Elect Director James F. Orr Management For For 1.11 Elect Director Willard J. Overlock, Jr. Management For For 1.12 Elect Director Claire Pomeroy Management For For 1.13 Elect Director Rebecca W. Rimel Management For For 1.14 Elect Director Bertram L. Scott Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Animal Testing and Plans for Improving Welfare Shareholder Against Against BRIGGS & STRATTON CORPORATION Meeting Date:OCT 15, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:BGG Security ID:109043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. McLoughlin Management For For 1.2 Elect Director Henrik C. Slipsager Management For For 1.3 Elect Director Brian C. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For BRISTOW GROUP INC. Meeting Date:JUL 31, 2014 Record Date:JUN 12, 2014 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Jonathan E. Baliff Management For For 1.3 Elect Director Stephen J. Cannon Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For For 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BRP INC. (BOMBARDIER RECREATIONAL PRODUCTS INC.) Meeting Date:JUN 11, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:DOO Security ID:05577W200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Beaudoin Management For For 1.2 Elect Director Joshua Bekenstein Management For Withhold 1.3 Elect Director Jose Boisjoli Management For For 1.4 Elect Director JR Andre Bombardier Management For For 1.5 Elect Director Michael Hanley Management For For 1.6 Elect Director Yvonne Hao Management For For 1.7 Elect Director Louis Laporte Management For For 1.8 Elect Director Carlos Mazzorin Management For For 1.9 Elect Director Estelle Metayer Management For For 1.10 Elect Director Nicholas Nomicos Management For For 1.11 Elect Director Daniel J. O'Neill Management For For 1.12 Elect Director Edward Philip Management For For 1.13 Elect Director Joseph Robbins Management For For 2 Ratify Deloitte LLP as Auditors Management For For CALIFORNIA RESOURCES CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:CRC Security ID:13057Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Justin A. Gannon Management For For 1.2 Elect Director Avedick B. Poladian Management For For 1.3 Elect Director Timothy J. Sloan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CARPENTER TECHNOLOGY CORPORATION Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:CRS Security ID:144285103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. Karol Management For Withhold 1.2 Elect Director Robert R. McMaster Management For For 1.3 Elect Director Gregory A. Pratt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For For 1.7 Elect Director Deborah A. Henretta Management For For 1.8 Elect Director Daniel P. Huttenlocher Management For For 1.9 Elect Director Kurt M. Landgraf Management For For 1.10 Elect Director Kevin J. Martin Management For For 1.11 Elect Director Deborah D. Rieman Management For For 1.12 Elect Director Hansel E. Tookes II Management For For 1.13 Elect Director Wendell P. Weeks Management For For 1.14 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against CROCS, INC. Meeting Date:JUN 08, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:CROX Security ID:227046109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Frasch Management For For 1.2 Elect Director Gregg S. Ribatt Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For DENBURY RESOURCES INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DNR Security ID:247916208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wieland F. Wettstein Management For For 1.2 Elect Director Michael B. Decker Management For For 1.3 Elect Director John P. Dielwart Management For For 1.4 Elect Director Gregory L. McMichael Management For For 1.5 Elect Director Kevin O. Meyers Management For For 1.6 Elect Director Phil Rykhoek Management For For 1.7 Elect Director Randy Stein Management For For 1.8 Elect Director Laura A. Sugg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For EATON CORPORATION PLC Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Todd M. Bluedorn Management For For 1b Elect Director Christopher M. Connor Management For For 1c Elect Director Michael J. Critelli Management For For 1d Elect Director Alexander M. Cutler Management For For 1e Elect Director Charles E. Golden Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Arthur E. Johnson Management For For 1h Elect Director Ned C. Lautenbach Management For For 1i Elect Director Deborah L. McCoy Management For For 1j Elect Director Gregory R. Page Management For For 1k Elect Director Sandra Pianalto Management For For 1l Elect Director Gerald B. Smith Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approval of Overseas Market Purchases of the Company Shares Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EVERBANK FINANCIAL CORP Meeting Date:MAY 21, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:EVER Security ID:29977G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Clements Management For For 1.2 Elect Director Merrick R. Kleeman Management For For 1.3 Elect Director W. Radford Lovett, II Management For For 1.4 Elect Director Arrington H. Mixon Management For For 1.5 Elect Director Scott M. Stuart Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For EXCEL TRUST, INC. Meeting Date:MAY 04, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:EXL Security ID:30068C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary B. Sabin Management For For 1.2 Elect Director Spencer G. Plumb Management For For 1.3 Elect Director Mark T. Burton Management For For 1.4 Elect Director Bruce G. Blakley Management For For 1.5 Elect Director Burland B. East, III Management For For 1.6 Elect Director Robert E. Parsons, Jr. Management For For 1.7 Elect Director Warren R. Staley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENTEX CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Gary Goode Management For For 1.3 Elect Director Pete Hoekstra Management For For 1.4 Elect Director James Hollars Management For For 1.5 Elect Director John Mulder Management For For 1.6 Elect Director Mark Newton Management For For 1.7 Elect Director Richard Schaum Management For For 1.8 Elect Director Frederick Sotok Management For For 1.9 Elect Director James Wallace Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Restricted Stock Plan Management For Against 5 Amend Qualified Employee Stock Purchase Plan Management For For GERRESHEIMER AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2015 Management For For 6 Elect Andrea Abt to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane L. Corwin Management For For 1.2 Elect Director Robert E. Sadler, Jr. Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For GRAINCORP LTD. Meeting Date:DEC 18, 2014 Record Date:DEC 16, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For 4.1 Elect Barbara J. Gibson as Director Management For For 4.2 Elect Daniel J. Mangelsdorf as Director Management For For 4.3 Elect Rebecca Dee-Bradbury as Director Management For For GRIFFON CORPORATION Meeting Date:JAN 29, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harvey R. Blau Management For For 1.2 Elect Director Bradley J. Gross Management For For 1.3 Elect Director Donald J. Kutyna Management For For 1.4 Elect Director Kevin F. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 09, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Handley Management For For 1.2 Elect Director Maria Teresa Hilado Management For For 1.3 Elect Director Ann W. H. Simonds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For HUNTING PLC Meeting Date:APR 15, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:HTG Security ID:G46648104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Annell Bay as Director Management For For 5 Elect John Glick as Director Management For For 6 Re-elect Richard Hunting as Director Management For For 7 Re-elect John Hofmeister as Director Management For For 8 Re-elect John Nicholas as Director Management For For 9 Re-elect Dennis Proctor as Director Management For For 10 Re-elect Peter Rose as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 17, 2015 Record Date:DEC 15, 2014 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Duncan S. Gage Management For For 1.2 Elect Director Charles B. Newsome Management For For 1.3 Elect Director H. O. Woltz, III Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For JOHN BEAN TECHNOLOGIES CORPORATION Meeting Date:MAY 15, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:JBT Security ID:477839104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Maury Devine Management For For 1.2 Elect Director James M. Ringler Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 23, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Policy Regarding Overextended Directors Shareholder Against Against 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 28, 2015 Record Date:NOV 20, 2014 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For For 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director Richard Goodman Management For For 1.4 Elect Director William H. Lacy Management For For 1.5 Elect Director Alex A. Molinaroli Management For For 1.6 Elect Director Mark P. Vergnano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KAISER ALUMINUM CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:KALU Security ID:483007704 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Foster Management For For 1.2 Elect Director L. Patrick Hassey Management For For 1.3 Elect Director Teresa A. Hopp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For KEYCORP Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce D. Broussard Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Demos Parneros Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For KRAFT FOODS GROUP, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:KRFT Security ID:50076Q106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Abelardo E. Bru Management For For 1.1b Elect Director John T. Cahill Management For For 1.1c Elect Director L. Kevin Cox Management For For 1.1d Elect Director Myra M. Hart Management For For 1.1e Elect Director Peter B. Henry Management For For 1.1f Elect Director Jeanne P. Jackson Management For For 1.1g Elect Director Terry J. Lundgren Management For For 1.1h Elect Director Mackey J. McDonald Management For Against 1.1i Elect Director John C. Pope Management For For 1.1j Elect Director E. Follin Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Risks Associated with Use of Battery Cages in Supply Chain Shareholder Against Against 5 Report on Supply Chain Impact on Deforestation Shareholder Against Against 6 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 7 Report on Sustainability, Including GHG Goals Shareholder Against Against LA-Z-BOY INCORPORATED Meeting Date:AUG 20, 2014 Record Date:JUN 26, 2014 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director John H. Foss Management For For 1.3 Elect Director Richard M. Gabrys Management For For 1.4 Elect Director Janet L. Gurwitch Management For For 1.5 Elect Director David K. Hehl Management For For 1.6 Elect Director Edwin J. Holman Management For For 1.7 Elect Director Janet E. Kerr Management For For 1.8 Elect Director Michael T. Lawton Management For For 1.9 Elect Director H. George Levy Management For For 1.10 Elect Director W. Alan McCollough Management For For 1.11 Elect Director Nido R. Qubein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MAPLE LEAF FOODS INC. Meeting Date:APR 30, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:MFI Security ID:564905107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Aziz Management For For 1.2 Elect Director W. Geoffrey Beattie Management For For 1.3 Elect Director Gregory A. Boland Management For For 1.4 Elect Director John L. Bragg Management For For 1.5 Elect Director Ronald G. Close Management For For 1.6 Elect Director David L. Emerson Management For For 1.7 Elect Director Jean M. Fraser Management For For 1.8 Elect Director Claude R. Lamoureux Management For For 1.9 Elect Director Michael H. McCain Management For For 1.10 Elect Director James P. Olson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For MCGRATH RENTCORP Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Elizabeth A. Fetter Management For For 1.3 Elect Director Robert C. Hood Management For For 1.4 Elect Director Dennis C. Kakures Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 25, 2014 Record Date:JUL 01, 2014 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MILLER INDUSTRIES, INC./TN Meeting Date:MAY 22, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For Withhold 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For For 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MINERALS TECHNOLOGIES INC. Meeting Date:MAY 13, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:MTX Security ID:603158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Clark Management For For 1.2 Elect Director John J. Carmola Management For For 1.3 Elect Director Marc E. Robinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Bradshaw Management For For 1.2 Elect Director William F. Hughes, Jr. Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NUCOR CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Harvey B. Gantt Management For For 1.3 Elect Director Gregory J. Hayes Management For For 1.4 Elect Director Victoria F. Haynes Management For For 1.5 Elect Director Bernard L. Kasriel Management For For 1.6 Elect Director Christopher J. Kearney Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Political Contributions Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director William R. Klesse Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Claw-back of Payments under Restatements Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against OMEGA PROTEIN CORPORATION Meeting Date:JUN 25, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary R. Goodwin Management For Withhold 1.2 Elect Director David W. Wehlmann Management For Withhold 1.3 Elect Director Stephen C. Bryan Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ORBCOMM INC. Meeting Date:APR 22, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome B. Eisenberg Management For For 1.2 Elect Director Marco Fuchs Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OWENS CORNING Meeting Date:APR 16, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. McMonagle Management For For 1.2 Elect Director W. Howard Morris Management For For 1.3 Elect Director Suzanne P. Nimocks Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR PLC Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director T. Michael Glenn Management For For 1f Elect Director David H. Y. Ho Management For For 1g Elect Director Randall J. Hogan Management For For 1h Elect Director David A. Jones Management For For 1i Elect Director Ronald L. Merriman Management For For 1j Elect Director William T. Monahan Management For For 1k Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Authorize General Meetings Outside the Republic of Ireland Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGAL-BELOIT CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Stephen M. Burt Management For For 1.1b Elect Director Anesa Chaibi Management For For 1.1c Elect Director Dean A. Foate Management For For 1.1d Elect Director Henry W. Knueppel Management For For 2 Declassify the Board of Directors Management For For 3 Change Company Name Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For ROYAL CARIBBEAN CRUISES LTD. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:RCL Security ID:V7780T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Brock Management For For 1b Elect Director Richard D. Fain Management For For 1c Elect Director Ann S. Moore Management For For 1d Elect Director Eyal M. Ofer Management For For 1e Elect Director William K. Reilly Management For For 1f Elect Director Vagn O. Sorensen Management For For 1g Elect Director Donald Thompson Management For For 1h Elect Director Arne Alexander Wilhelmsen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Delisting of Shares from Stock Exchange Management For For 4 Ratify Pricewaterhouse Coopers LLP as Auditors Management For For 5 Report on Plans to Increase Board Diversity Shareholder Against Against SANOFI Meeting Date:MAY 04, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Serge Weinberg as Director Management For For 6 Reelect Suet-Fern Lee as Director Management For For 7 Ratify Appointment of Bonnie Bassler as Director Management For For 8 Reelect Bonnie Bassler as Director Management For For 9 Ratify Appointment of Olivier Brandicourt as Director Management For For 10 Advisory Vote on Compensation of Serge Weinberg Management For For 11 Advisory Vote on Compensation of Christopher Viehbacher Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million Management For For 3 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million Management For For 4 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 5 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 6 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 7 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For Against 8 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 9 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 10 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Amend Article 7 of Bylaws Re: Shareholding Disclosure Thresholds Management For Against 12 Amend Article 19 of Bylaws Re: Attendance to General Meetings Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For SENECA FOODS CORPORATION Meeting Date:AUG 07, 2014 Record Date:JUN 20, 2014 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter R. Call Management For Withhold 1.2 Elect Director Samuel T. Hubbard, Jr. Management For For 1.3 Elect Director Arthur S. Wolcott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Joseph Carleone Management For For 1.3 Elect Director Edward H. Cichurski Management For For 1.4 Elect Director Fergus M. Clydesdale Management For For 1.5 Elect Director James A. D. Croft Management For For 1.6 Elect Director Kenneth P. Manning Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Deborah McKeithan-Gebhardt Management For For 1.9 Elect Director Elaine R. Wedral Management For For 1.10 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daryl M. Adams Management For For 1.2 Elect Director Kenneth Kaczmarek Management For For 1.3 Elect Director James C. Orchard Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEPAN COMPANY Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:SCL Security ID:858586100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall S. Dearth Management For For 1.2 Elect Director Gregory E. Lawton Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For STERIS CORPORATION Meeting Date:JUL 30, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Breeden Management For For 1.2 Elect Director Cynthia L. Feldmann Management For For 1.3 Elect Director Jacqueline B. Kosecoff Management For For 1.4 Elect Director David B. Lewis Management For For 1.5 Elect Director Kevin M. McMullen Management For For 1.6 Elect Director Walter M Rosebrough, Jr. Management For For 1.7 Elect Director Mohsen M. Sohi Management For For 1.8 Elect Director John P. Wareham Management For For 1.9 Elect Director Loyal W. Wilson Management For For 1.10 Elect Director Michael B. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against TIDEWATER INC. Meeting Date:JUL 31, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Richard A. Pattarozzi Management For For 1.7 Elect Director Jeffrey M. Platt Management For For 1.8 Elect Director Robert L. Potter Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For U.S. BANCORP Meeting Date:APR 21, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Douglas M. Baker, Jr. Management For For 1.1b Elect Director Arthur D. Collins, Jr. Management For For 1.1c Elect Director Richard K. Davis Management For For 1.1d Elect Director Kimberly J. Harris Management For For 1.1e Elect Director Roland A. Hernandez Management For For 1.1f Elect Director Doreen Woo Ho Management For For 1.1g Elect Director Joel W. Johnson Management For For 1.1h Elect Director Olivia F. Kirtley Management For For 1.1i Elect Director Jerry W. Levin Management For For 1.1j Elect Director David B. O'Maley Management For For 1.1k Elect Director O'dell M. Owens Management For For 1.1l Elect Director Craig D. Schnuck Management For For 1.1m Elect Director Patrick T. Stokes Management For For 1.1n Elect Director Scott W. Wine Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against UNIT CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Nikkel Management For For 1.2 Elect Director Robert J. Sullivan, Jr. Management For For 1.3 Elect Director Gary R. Christopher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 15, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis A. Smith Management For For 1.2 Elect Director Matthew J. Missad Management For For 1.3 Elect Director Thomas W. Rhodes Management For For 1.4 Elect Director Brian C. Walker Management For For 2 Amend Non-Employee Director Restricted Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For Withhold 1.2 Elect Director Douglas M. Dunn Management For Withhold 1.3 Elect Director M. David Kornblatt Management For Withhold 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Schneider Downs & Co., Inc. as Auditors Management For For WABASH NATIONAL CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:WNC Security ID:929566107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Giromini Management For For 2 Elect Director Martin C. Jischke Management For For 3 Elect Director James D. Kelly Management For For 4 Elect Director John E. Kunz Management For For 5 Elect Director Larry J. Magee Management For For 6 Elect Director Ann D. Murtlow Management For For 7 Elect Director Scott K. Sorensen Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Ernst & Young LLP as Auditors Management For For WAL-MART STORES, INC. Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For For 1b Elect Director James I. Cash, Jr. Management For For 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Pamela J. Craig Management For For 1e Elect Director Michael T. Duke Management For For 1f Elect Director Timothy P. Flynn Management For For 1g Elect Director Thomas W. Horton Management For For 1h Elect Director Marissa A. Mayer Management For For 1i Elect Director C. Douglas McMillon Management For For 1j Elect Director Gregory B. Penner Management For For 1k Elect Director Steven S. Reinemund Management For For 1l Elect Director Kevin Y. Systrom Management For For 1m Elect Director Jim C. Walton Management For For 1n Elect Director S. Robson Walton Management For For 1o Elect Director Linda S. Wolf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For 6 Provide Proxy Access Right Shareholder Against Against 7 Adopt Quantitative GHG Goals for Maritime Shipping Shareholder Against Against 8 Report on Incentive Compensation Plans Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For XYLEM INC. Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Patrick K. Decker Management For For 1.1b Elect Director Victoria D. Harker Management For For 1.1c Elect Director Markos I. Tambakeras Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reincorporate in Another State [from Indiana to Delaware] Shareholder Against Against Franklin Balance Sheet Investment Fund ALCOA INC. Meeting Date:MAY 01, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn S. Fuller Management For For 1.2 Elect Director L. Rafael Reif Management For For 1.3 Elect Director Patricia F. Russo Management For For 1.4 Elect Director Ernesto Zedillo Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLEGHENY TECHNOLOGIES INCORPORATED Meeting Date:MAY 01, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:ATI Security ID:01741R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane C. Creel Management For For 1.2 Elect Director John R. Pipski Management For For 1.3 Elect Director James E. Rohr Management For Withhold 1.4 Elect Director David J. Morehouse Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For AMERICAN NATIONAL INSURANCE COMPANY Meeting Date:APR 24, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ANAT Security ID:028591105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Ansell Management For For 1.2 Elect Director Arthur O. Dummer Management For For 1.3 Elect Director Frances A. Moody-Dahlberg Management For For 1.4 Elect Director Robert L. Moody, Sr. Management For For 1.5 Elect Director Russell S. Moody Management For For 1.6 Elect Director James P. Payne Management For For 1.7 Elect Director E. J. 'Jere' Pederson Management For For 1.8 Elect Director James E. Pozzi Management For For 1.9 Elect Director James D. Yarbrough Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For APACHE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George D. Lawrence Management For For 2 Elect Director John E. Lowe Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Proxy Access Shareholder For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Antonio Maciel Neto Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Francisco Sanchez Management For For 1.11 Elect Director Daniel Shih Management For For 1.12 Elect Director Kelvin R. Westbrook Management For For 1.13 Elect Director Patricia A. Woertz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For ASHLAND INC. Meeting Date:JAN 29, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:ASH Security ID:044209104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roger W. Hale Management For For 1b Elect Director Vada O. Manager Management For For 1c Elect Director George A. Schaefer, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For ASSURANT, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:AIZ Security ID:04621X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Elaine D. Rosen Management For For 1.1b Elect Director Howard L. Carver Management For For 1.1c Elect Director Juan N. Cento Management For For 1.1d Elect Director Alan B. Colberg Management For For 1.1e Elect Director Elyse Douglas Management For For 1.1f Elect Director Lawrence V. Jackson Management For For 1.1g Elect Director Charles J. Koch Management For For 1.1h Elect Director Jean-Paul L. Montupet Management For For 1.1i Elect Director Paul J. Reilly Management For For 1.1j Elect Director Robert W. Stein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BIO-RAD LABORATORIES, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:BIO Security ID:090572207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis Drapeau Management For For 1.2 Elect Director Robert M. Malchione Management For For 2 Ratify KPMG LLP as Auditors Management For For BRISTOW GROUP INC. Meeting Date:JUL 31, 2014 Record Date:JUN 12, 2014 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Jonathan E. Baliff Management For For 1.3 Elect Director Stephen J. Cannon Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For For 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BROOKS AUTOMATION, INC. Meeting Date:FEB 04, 2015 Record Date:DEC 11, 2014 Meeting Type:ANNUAL Ticker:BRKS Security ID:114340102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Clinton Allen Management For For 1.2 Elect Director Robyn C. Davis Management For For 1.3 Elect Director Joseph R. Martin Management For For 1.4 Elect Director John K. McGillicuddy Management For For 1.5 Elect Director Krishna G. Palepu Management For For 1.6 Elect Director Kirk P. Pond Management For Withhold 1.7 Elect Director Stephen S. Schwartz Management For For 1.8 Elect Director Alfred Woollacott, III Management For For 1.9 Elect Director Mark S. Wrighton Management For For 1.10 Elect Director Ellen M. Zane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For BUNGE LIMITED Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew Ferrier as Director Management For For 1.2 Elect Kathleen Hyle as Director Management For For 1.3 Elect John E. McGlade as Director Management For For 2 Ratify Deloitte & Touche LLP s Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Goals to Reduce Deforestation in Supply Chain Shareholder Against For CENTURY ALUMINUM COMPANY Meeting Date:SEP 08, 2014 Record Date:JUL 14, 2014 Meeting Type:ANNUAL Ticker:CENX Security ID:156431108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jarl Berntzen Management For For 1.2 Elect Director Michael A. Bless Management For For 1.3 Elect Director Andrew J. Caplan Management For For 1.4 Elect Director Errol Glasser Management For For 1.5 Elect Director Daniel Goldberg Management For For 1.6 Elect Director Andrew G. Michelmore Management For For 1.7 Elect Director Terence A. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against Against 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against CITIGROUP INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Peter B. Henry Management For For 1d Elect Director Franz B. Humer Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For For 1h Elect Director Anthony M. Santomero Management For For 1i Elect Director Joan E. Spero Management For For 1j Elect Director Diana L. Taylor Management For For 1k Elect Director William S. Thompson, Jr. Management For For 1l Elect Director James S. Turley Management For For 1m Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder For For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Claw-back of Payments under Restatements Shareholder Against Against 8 Limits for Directors Involved with Bankruptcy Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against CITIZENS FINANCIAL GROUP INC. Meeting Date:MAY 05, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Anthony Di Iorio Management For For 1.4 Elect Director Robert Gillespie Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. ('Lee') Higdon Management For For 1.8 Elect Director Charles J. ('Bud') Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For Withhold 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For CLOUD PEAK ENERGY INC. Meeting Date:MAY 13, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:CLD Security ID:18911Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Colin Marshall Management For For 1b Elect Director Steven Nance Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For Against 5 Proxy Access Shareholder Against For COMERICA INCORPORATED Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORNING INCORPORATED Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For For 1.7 Elect Director Deborah A. Henretta Management For For 1.8 Elect Director Daniel P. Huttenlocher Management For For 1.9 Elect Director Kurt M. Landgraf Management For For 1.10 Elect Director Kevin J. Martin Management For For 1.11 Elect Director Deborah D. Rieman Management For For 1.12 Elect Director Hansel E. Tookes II Management For For 1.13 Elect Director Wendell P. Weeks Management For For 1.14 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against DENBURY RESOURCES INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DNR Security ID:247916208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wieland F. Wettstein Management For For 1.2 Elect Director Michael B. Decker Management For For 1.3 Elect Director John P. Dielwart Management For For 1.4 Elect Director Gregory L. McMichael Management For For 1.5 Elect Director Kevin O. Meyers Management For For 1.6 Elect Director Phil Rykhoek Management For For 1.7 Elect Director Randy Stein Management For For 1.8 Elect Director Laura A. Sugg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For Withhold 1.4 Elect Director Michael M. Kanovsky Management For Withhold 1.5 Elect Director Robert A. Mosbacher, Jr. Management For For 1.6 Elect Director J. Larry Nichols Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Report on Financial Risks of Climate Change Shareholder Against Against DOMTAR CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director Louis P. Gignac Management For For 1.4 Elect Director David J. Illingworth Management For For 1.5 Elect Director Brian M. Levitt Management For For 1.6 Elect Director David G. Maffucci Management For For 1.7 Elect Director Domenic Pilla Management For For 1.8 Elect Director Robert J. Steacy Management For For 1.9 Elect Director Pamela B. Strobel Management For For 1.10 Elect Director Denis Turcotte Management For For 1.11 Elect Director John D. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director Michael J. Cooper Management For For 1.4 Elect Director William J. Corcoran Management For For 1.5 Elect Director Duncan N.R. Jackman Management For Withhold 1.6 Elect Director Henry N.R. Jackman Management For Withhold 1.7 Elect Director R.B. Matthews Management For For 1.8 Elect Director Clive P. Rowe Management For For 1.9 Elect Director Mark M. Taylor Management For Withhold 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ENSCO PLC Meeting Date:MAY 18, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Ratify KPMG as US Independent Auditor Management For For 4 Appoint KPMG LLP as UK Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Amend Executive Incentive Bonus Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Accept Financial Statements and Statutory Reports Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EVERSOURCE ENERGY Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Paul A. La Camera Management For For 1.8 Elect Director Kenneth R. Leibler Management For For 1.9 Elect Director Thomas J. May Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Amend Declaration of Trust to Change the Name of the Company from Northeast Utilities to Eversource Energy Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For FARMERS & MERCHANTS BANK OF LONG BEACH Meeting Date:JUL 31, 2014 Record Date:JUN 20, 2014 Meeting Type:ANNUAL Ticker:FMBL Security ID:308243104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Darling Management For Withhold 1.2 Elect Director Walter M. Florie Management For Withhold 1.3 Elect Director William G. Hayter Management For Withhold 1.4 Elect Director Timothy W. Jackert Management For Withhold 1.5 Elect Director Lawrence J. McLaughlin Management For Withhold 1.6 Elect Director Daniel K. Walker Management For Withhold 1.7 Elect Director Timothy M. Wilson Management For Withhold 2 Ratify Auditors Management For Abstain FIRST SOLAR, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ('Chip') Hambro Management For For 1.5 Elect Director James A. Hughes Management For For 1.6 Elect Director Craig Kennedy Management For For 1.7 Elect Director James F. Nolan Management For For 1.8 Elect Director William J. Post Management For For 1.9 Elect Director J. Thomas Presby Management For Withhold 1.10 Elect Director Paul H. Stebbins Management For Withhold 1.11 Elect Director Michael T. Sweeney Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For FRESH DEL MONTE PRODUCE INC. Meeting Date:APR 29, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:FDP Security ID:G36738105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mohammad Abu-Ghazaleh Management For For 1b Elect Director Hani El-Naffy Management For For 1c Elect Director John H. Dalton Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Dividends Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRAINCORP LTD. Meeting Date:DEC 18, 2014 Record Date:DEC 16, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For 4.1 Elect Barbara J. Gibson as Director Management For For 4.2 Elect Daniel J. Mangelsdorf as Director Management For For 4.3 Elect Rebecca Dee-Bradbury as Director Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 05, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director James A. Mitchell Management For For 1.8 Elect Director Ann D. Murtlow Management For For 1.9 Elect Director John J. Sherman Management For For 1.10 Elect Director Linda H. Talbott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Quantitative Carbon Dioxide Reduction Goals Shareholder Against Against HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 11, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Glover Management For For 1.2 Elect Director Rawson Haverty, Jr. Management For For 1.3 Elect Director L. Phillip Humann Management For For 1.4 Elect Director Mylle H. Mangum Management For For 1.5 Elect Director Frank S. McGaughey, III Management For Withhold 1.6 Elect Director Clarence H. Smith Management For For 1.7 Elect Director Al Trujillo Management For For 2.8 Elect Director Terence F. McGuirk Management For For 2.9 Elect Director Vicki R. Palmer Management For For 2.10 Elect Director Fred L. Schuermann Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 20, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Lydia I. Beebe Management For For 1.3 Elect Director Frank J. Bramanti Management For For 1.4 Elect Director Walter M. Duer Management For For 1.5 Elect Director Barbara J. Duganier Management For For 1.6 Elect Director James C. Flagg Management For For 1.7 Elect Director John N. Molbeck, Jr. Management For For 1.8 Elect Director Susan Rivera Management For For 1.9 Elect Director Hans D. Rohlf Management For For 1.10 Elect Director Robert A. Rosholt Management For For 1.11 Elect Director J. Mikesell Thomas Management For For 1.12 Elect Director Christopher J.B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IDACORP, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Christine King Management For For 1.9 Elect Director Richard J. Navarro Management For For 1.10 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For INGRAM MICRO INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:IM Security ID:457153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard I. Atkins Management For Against 1.2 Elect Director David A. Barnes Management For For 1.3 Elect Director Leslie Stone Heisz Management For For 1.4 Elect Director John R. Ingram Management For Against 1.5 Elect Director Dale R. Laurance Management For For 1.6 Elect Director Linda Fayne Levinson Management For Against 1.7 Elect Director Scott A. McGregor Management For For 1.8 Elect Director Carol G. Mills Management For For 1.9 Elect Director Alain Monie Management For For 1.10 Elect Director Wade Oosterman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INTREPID POTASH, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:IPI Security ID:46121Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Considine Management For Against 1.2 Elect Director Chris A. Elliott Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IRIDIUM COMMUNICATIONS INC. Meeting Date:MAY 12, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:IRDM Security ID:46269C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Niehaus Management For For 1.2 Elect Director Thomas C. Canfield Management For For 1.3 Elect Director Matthew J. Desch Management For For 1.4 Elect Director Thomas J. Fitzpatrick Management For Withhold 1.5 Elect Director Jane L. Harman Management For For 1.6 Elect Director Alvin B. Krongard Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Steven B. Pfeiffer Management For For 1.9 Elect Director Parker W. Rush Management For For 1.10 Elect Director Henrik O. Schliemann Management For For 1.11 Elect Director Barry J. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Increase in Size of Board Management For For KEYCORP Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce D. Broussard Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Demos Parneros Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MKS INSTRUMENTS, INC. Meeting Date:MAY 04, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:MKSI Security ID:55306N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald G. Colella Management For For 1.2 Elect Director Elizabeth A. Mora Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director John B. Hansen Management For For 1.7 Elect Director Terry Hermanson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL WESTERN LIFE INSURANCE COMPANY Meeting Date:JUN 19, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:NWLI Security ID:638522102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Formation of Holding Company Management For For 2.1 Elect Director Stephen E. Glasgow Management For For 2.2 Elect Director E. Douglas McLeod Management For For 2.3 Elect Director Louis E. Pauls, Jr. Management For For 2.4 Elect Director E. J. Pederson Management For For 3 Ratify BKD, LLP as Auditors Management For For ORBCOMM INC. Meeting Date:APR 22, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome B. Eisenberg Management For For 1.2 Elect Director Marco Fuchs Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PHOTRONICS, INC. Meeting Date:MAR 26, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Constantine S. Macricostas Management For For 1.5 Elect Director George Macricostas Management For Withhold 1.6 Elect Director Mitchell G. Tyson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PNM RESOURCES, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Sidney M. Gutierrez Management For For 1.6 Elect Director Maureen T. Mullarkey Management For For 1.7 Elect Director Robert R. Nordhaus Management For For 1.8 Elect Director Donald K. Schwanz Management For For 1.9 Elect Director Bruce W. Wilkinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gordon M. Bethune Management For For 1.3 Elect Director Gilbert F. Casellas Management For For 1.4 Elect Director James G. Cullen Management For For 1.5 Elect Director Mark B. Grier Management For For 1.6 Elect Director Constance J. Horner Management For For 1.7 Elect Director Martina Hund-Mejean Management For For 1.8 Elect Director Karl J. Krapek Management For For 1.9 Elect Director Christine A. Poon Management For For 1.10 Elect Director Douglas A. Scovanner Management For For 1.11 Elect Director John R. Strangfeld Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ROWAN COMPANIES PLC Meeting Date:AUG 15, 2014 Record Date:JUN 19, 2014 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For ROWAN COMPANIES PLC Meeting Date:MAY 01, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Thomas P. Burke as Director Management For For 1b Elect William T. Fox, III as Director Management For For 1c Elect Graham Hearne as Director Management For For 1d Elect Thomas R. Hix as Director Management For For 1e Elect Suzanne P. Nimocks as Director Management For For 1f Elect P. Dexter Peacock as Director Management For For 1g Elect John J. Quicke as Director Management For For 1h Elect W. Matt Ralls as Director Management For For 1i Elect Tore I. Sandvold as Director Management For For 2 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 3 Reappoint Deloitte LLP as U.K. Auditors Management For For 4 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL CARIBBEAN CRUISES LTD. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:RCL Security ID:V7780T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Brock Management For For 1b Elect Director Richard D. Fain Management For For 1c Elect Director Ann S. Moore Management For For 1d Elect Director Eyal M. Ofer Management For For 1e Elect Director William K. Reilly Management For For 1f Elect Director Vagn O. Sorensen Management For For 1g Elect Director Donald Thompson Management For For 1h Elect Director Arne Alexander Wilhelmsen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Delisting of Shares from Stock Exchange Management For For 4 Ratify Pricewaterhouse Coopers LLP as Auditors Management For For 5 Report on Plans to Increase Board Diversity Shareholder Against Against SELECTIVE INSURANCE GROUP, INC. Meeting Date:APR 29, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:SIGI Security ID:816300107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Bauer Management For For 1.2 Elect Director Annabelle G. Bexiga Management For For 1.3 Elect Director John C. Burville Management For For 1.4 Elect Director Michael J. Morrissey Management For For 1.5 Elect Director Gregory E. Murphy Management For For 1.6 Elect Director Cynthia S. Nicholson Management For For 1.7 Elect Director Ronald L. O'Kelley Management For For 1.8 Elect Director William M. Rue Management For For 1.9 Elect Director John S. Scheid Management For For 1.10 Elect Director J. Brian Thebault Management For For 1.11 Elect Director Philip H. Urban Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 11, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Virginia L. Anderson Management For For 1.2 Elect Director Ranjana B. Clark Management For For 1.3 Elect Director Timothy A. Holt Management For For 1.4 Elect Director Kevin M. Murai Management For For 1.5 Elect Director Eric E. Parsons Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 22, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Michael M. McShane Management For For 1.7 Elect Director W. Matt Ralls Management For For 1.8 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For THE CHUBB CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zoe Baird Budinger Management For For 1b Elect Director Sheila P. Burke Management For For 1c Elect Director James I. Cash, Jr. Management For For 1d Elect Director John D. Finnegan Management For For 1e Elect Director Timothy P. Flynn Management For For 1f Elect Director Karen M. Hoguet Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Martin G. McGuinn Management For For 1i Elect Director Lawrence M. Small Management For For 1j Elect Director Jess Soderberg Management For For 1k Elect Director Daniel E. Somers Management For For 1l Elect Director William C. Weldon Management For For 1m Elect Director James M. Zimmerman Management For For 1n Elect Director Alfred W. Zollar Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Sustainability, Including Quantitative Goals Shareholder Against Against THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth Jr. Management For For 1j Elect Director Philip T. (Pete) Ruegger, III Management For For 1k Elect Director Donald J. Shepard Management For For 1l Elect Director Laurie J. Thomsen Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Political Contributions Shareholder Against Against TIDEWATER INC. Meeting Date:JUL 31, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Richard A. Pattarozzi Management For For 1.7 Elect Director Jeffrey M. Platt Management For For 1.8 Elect Director Robert L. Potter Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For VAIL RESORTS, INC. Meeting Date:DEC 05, 2014 Record Date:OCT 14, 2014 Meeting Type:ANNUAL Ticker:MTN Security ID:91879Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roland A. Hernandez Management For For 1b Elect Director Robert A. Katz Management For For 1c Elect Director Richard D. Kincaid Management For For 1d Elect Director John T. Redmond Management For For 1e Elect Director Hilary A. Schneider Management For For 1f Elect Director D. Bruce Sewell Management For For 1g Elect Director John F. Sorte Management For For 1h Elect Director Peter A. Vaughn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For WESTAR ENERGY, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Q. Chandler, IV Management For For 1.2 Elect Director R. A. Edwards, III Management For For 1.3 Elect Director Sandra A.J. Lawrence Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For Franklin Large Cap Value Fund ABBOTT LABORATORIES Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Products Containing GE Ingredients Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against Against AFLAC INCORPORATED Meeting Date:MAY 04, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Elizabeth J. Hudson Management For For 1f Elect Director Douglas W. Johnson Management For For 1g Elect Director Robert B. Johnson Management For For 1h Elect Director Thomas J. Kenny Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Joseph L. Moskowitz Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 22, 2015 Record Date:NOV 28, 2014 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Seifollah (Seifi) Ghasemi Management For For 1c Elect Director David H. Y. Ho Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALCOA INC. Meeting Date:MAY 01, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn S. Fuller Management For For 1.2 Elect Director L. Rafael Reif Management For For 1.3 Elect Director Patricia F. Russo Management For For 1.4 Elect Director Ernesto Zedillo Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APACHE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George D. Lawrence Management For For 2 Elect Director John E. Lowe Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Management For For 8 Proxy Access Shareholder For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Antonio Maciel Neto Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Francisco Sanchez Management For For 1.11 Elect Director Daniel Shih Management For For 1.12 Elect Director Kelvin R. Westbrook Management For For 1.13 Elect Director Patricia A. Woertz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BANK OF AMERICA CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J. P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Charles K. Gifford Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Thomas J. May Management For Against 1k Elect Director Brian T. Moynihan Management For For 1l Elect Director Lionel L. Nowell, III Management For For 1m Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Climate Change Financing Risk Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For 8 Establish Other Governance Board Committee Shareholder Against Against BB&T CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 18, 2015 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For Against 1.4 Elect Director Ronald E. Deal Management For Against 1.5 Elect Director James A. Faulkner Management For For 1.6 Elect Director I. Patricia Henry Management For For 1.7 Elect Director John P. Howe, III Management For For 1.8 Elect Director Eric C. Kendrick Management For For 1.9 Elect Director Kelly S. King Management For For 1.10 Elect Director Louis B. Lynn Management For For 1.11 Elect Director Edward C. Milligan Management For Against 1.12 Elect Director Charles A. Patton Management For For 1.13 Elect Director Nido R. Qubein Management For Against 1.14 Elect Director Tollie W. Rich, Jr. Management For For 1.15 Elect Director Thomas E. Skains Management For For 1.16 Elect Director Thomas N. Thompson Management For For 1.17 Elect Director Edwin H. Welch Management For For 1.18 Elect Director Stephen T. Williams Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against For 5 Claw-back of Payments under Restatements Shareholder Against Against BECTON, DICKINSON AND COMPANY Meeting Date:JAN 27, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Gary A. Mecklenburg Management For For 1.10 Elect Director James F. Orr Management For For 1.11 Elect Director Willard J. Overlock, Jr. Management For For 1.12 Elect Director Claire Pomeroy Management For For 1.13 Elect Director Rebecca W. Rimel Management For For 1.14 Elect Director Bertram L. Scott Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Animal Testing and Plans for Improving Welfare Shareholder Against Against BERKSHIRE HATHAWAY INC. Meeting Date:MAY 02, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Thomas S. Murphy Management For For 1.10 Elect Director Ronald L. Olson Management For For 1.11 Elect Director Walter Scott, Jr. Management For For 1.12 Elect Director Meryl B. Witmer Management For For BORGWARNER INC. Meeting Date:APR 29, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexis P. Michas Management For For 1b Elect Director Richard O. Schaum Management For For 1c Elect Director Thomas T. Stallkamp Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Provide Right to Call Special Meeting Management For For 7 Amend Bylaws to Call Special Meetings Shareholder Against Against BUNGE LIMITED Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew Ferrier as Director Management For For 1.2 Elect Kathleen Hyle as Director Management For For 1.3 Elect John E. McGlade as Director Management For For 2 Ratify Deloitte & Touche LLP s Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Goals to Reduce Deforestation in Supply Chain Shareholder Against For CALIFORNIA RESOURCES CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:CRC Security ID:13057Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Justin A. Gannon Management For For 1.2 Elect Director Avedick B. Poladian Management For For 1.3 Elect Director Timothy J. Sloan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CAPITAL ONE FINANCIAL CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Richard D. Fairbank Management For For 1.1b Elect Director Patrick W. Gross Management For For 1.1c Elect Director Ann Fritz Hackett Management For For 1.1d Elect Director Lewis Hay, III Management For For 1.1e Elect Director Benjamin P. Jenkins, III Management For For 1.1f Elect Director Pierre E. Leroy Management For For 1.1g Elect Director Peter E. Raskind Management For For 1.1h Elect Director Mayo A. Shattuck, III Management For For 1.1i Elect Director Bradford H. Warner Management For For 1.1j Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against Against 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against CITIGROUP INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Peter B. Henry Management For For 1d Elect Director Franz B. Humer Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For For 1h Elect Director Anthony M. Santomero Management For For 1i Elect Director Joan E. Spero Management For For 1j Elect Director Diana L. Taylor Management For For 1k Elect Director William S. Thompson, Jr. Management For For 1l Elect Director James S. Turley Management For For 1m Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder For For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Claw-back of Payments under Restatements Shareholder Against Against 8 Limits for Directors Involved with Bankruptcy Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against COMERICA INCORPORATED Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONOCOPHILLIPS Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director John V. Faraci Management For For 1f Elect Director Jody L. Freeman Management For For 1g Elect Director Gay Huey Evans Management For For 1h Elect Director Ryan M. Lance Management For For 1i Elect Director Arjun N. Murti Management For For 1j Elect Director Robert A. Niblock Management For For 1k Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plan Shareholder Against Against 6 Remove or Adjust Reserve Metrics used for Executive Compensation Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For CORNING INCORPORATED Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For For 1.7 Elect Director Deborah A. Henretta Management For For 1.8 Elect Director Daniel P. Huttenlocher Management For For 1.9 Elect Director Kurt M. Landgraf Management For For 1.10 Elect Director Kevin J. Martin Management For For 1.11 Elect Director Deborah D. Rieman Management For For 1.12 Elect Director Hansel E. Tookes II Management For For 1.13 Elect Director Wendell P. Weeks Management For For 1.14 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Amendment to Articles of Association Management For For 5 Creation of Distributable Reserves of New Medtronic Management For For 6 Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:COURT Ticker:COV Security ID:G2554F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CVS HEALTH CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against DENBURY RESOURCES INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DNR Security ID:247916208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wieland F. Wettstein Management For For 1.2 Elect Director Michael B. Decker Management For For 1.3 Elect Director John P. Dielwart Management For For 1.4 Elect Director Gregory L. McMichael Management For For 1.5 Elect Director Kevin O. Meyers Management For For 1.6 Elect Director Phil Rykhoek Management For For 1.7 Elect Director Randy Stein Management For For 1.8 Elect Director Laura A. Sugg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For Withhold 1.4 Elect Director Michael M. Kanovsky Management For Withhold 1.5 Elect Director Robert A. Mosbacher, Jr. Management For For 1.6 Elect Director J. Larry Nichols Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Report on Financial Risks of Climate Change Shareholder Against Against DOVER CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Cremin Management For For 1b Elect Director Jean-Pierre M. Ergas Management For For 1c Elect Director Peter T. Francis Management For For 1d Elect Director Kristiane C. Graham Management For For 1e Elect Director Michael F. Johnston Management For For 1f Elect Director Robert A. Livingston Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Bernard G. Rethore Management For For 1i Elect Director Michael B. Stubbs Management For For 1j Elect Director Stephen M. Todd Management For For 1k Elect Director Stephen K. Wagner Management For For 1l Elect Director Mary A. Winston Management For For 2 Ratify PricewaterhouseCoopers LLC as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against EATON CORPORATION PLC Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Todd M. Bluedorn Management For For 1b Elect Director Christopher M. Connor Management For For 1c Elect Director Michael J. Critelli Management For For 1d Elect Director Alexander M. Cutler Management For For 1e Elect Director Charles E. Golden Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Arthur E. Johnson Management For For 1h Elect Director Ned C. Lautenbach Management For For 1i Elect Director Deborah L. McCoy Management For For 1j Elect Director Gregory R. Page Management For For 1k Elect Director Sandra Pianalto Management For For 1l Elect Director Gerald B. Smith Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approval of Overseas Market Purchases of the Company Shares Management For For EMC CORPORATION Meeting Date:APR 30, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Jose E. Almeida Management For For 1.1b Elect Director Michael W. Brown Management For For 1.1c Elect Director Donald J. Carty Management For For 1.1d Elect Director Randolph L. Cowen Management For For 1.1e Elect Director James S. DiStasio Management For For 1.1f Elect Director John R. Egan Management For For 1.1g Elect Director William D. Green Management For For 1.1h Elect Director Edmund F. Kelly Management For For 1.1i Elect Director Jami Miscik Management For For 1.1j Elect Director Paul Sagan Management For For 1.1k Elect Director David N. Strohm Management For For 1.1l Elect Director Joseph M. Tucci Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For ENSCO PLC Meeting Date:MAY 18, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Ratify KPMG as US Independent Auditor Management For For 4 Appoint KPMG LLP as UK Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Amend Executive Incentive Bonus Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Accept Financial Statements and Statutory Reports Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EXELON CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony K. Anderson Management For For 1.1b Elect Director Ann C. Berzin Management For For 1.1c Elect Director John A. Canning Management For Against 1.1d Elect Director Christopher M. Crane Management For For 1.1e Elect Director Yves C. de Balmann Management For Against 1.1f Elect Director Nicholas DeBenedictis Management For For 1.1g Elect Director Paul L. Joskow Management For For 1.1h Elect Director Robert J. Lawless Management For Against 1.1i Elect Director Richard W. Mies Management For For 1.1j Elect Director William C. Richardson Management For Against 1.1k Elect Director John W. Rogers, Jr. Management For For 1.1l Elect Director Mayo A. Shattuck, III Management For For 1.1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Provide Proxy Access Right Management For Against 6 Proxy Access Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S. Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For 6 Require Director Nominee with Environmental Experience Shareholder Against Against 7 Increase the Number of Females on the Board Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FIRST SOLAR, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ('Chip') Hambro Management For For 1.5 Elect Director James A. Hughes Management For For 1.6 Elect Director Craig Kennedy Management For For 1.7 Elect Director James F. Nolan Management For For 1.8 Elect Director William J. Post Management For For 1.9 Elect Director J. Thomas Presby Management For Withhold 1.10 Elect Director Paul H. Stebbins Management For Withhold 1.11 Elect Director Michael T. Sweeney Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For FMC CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:FMC Security ID:302491303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Eduardo E. Cordeiro Management For For 1.1b Elect Director G. Peter D'Aloia Management For For 1.1c Elect Director C. Scott Greer Management For For 1.1d Elect Director K'Lynne Johnson Management For For 1.1e Elect Director Paul J. Norris Management For For 1.1f Elect Director William H. Powell Management For For 1.1g Elect Director Vincent R. Volpe, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For For 1.4 Elect Director Rudy F. deLeon Management For For 1.5 Elect Director William P. Fricks Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director James N. Mattis Management For For 1.9 Elect Director Phebe N. Novakovic Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Laura J. Schumacher Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director W. Geoffrey Beattie Management For For A2 Elect Director John J. Brennan Management For For A3 Elect Director James I. Cash, Jr. Management For For A4 Elect Director Francisco D'Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Susan J. Hockfield Management For For A7 Elect Director Jeffrey R. Immelt Management For For A8 Elect Director Andrea Jung Management For For A9 Elect Director Robert W. Lane Management For For A10 Elect Director Rochelle B. Lazarus Management For For A11 Elect Director James J. Mulva Management For For A12 Elect Director James E. Rohr Management For For A13 Elect Director Mary L. Schapiro Management For For A14 Elect Director Robert J. Swieringa Management For For A15 Elect Director James S. Tisch Management For For A16 Elect Director Douglas A. Warner, III Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Provide for Cumulative Voting Shareholder Against Against C2 Provide Right to Act by Written Consent Shareholder Against Against C3 Select One Director from Ranks of Retirees Shareholder Against Against C4 Adopt Holy Land Principles Shareholder Against Against C5 Pro-rata Vesting on Equity Plans Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Report on Sustainability Shareholder Against Against 8 Report on Specialty Drug Pricing Risks Shareholder Against Against HOLLYFRONTIER CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director Leldon E. Echols Management For For 1c Elect Director R. Kevin Hardage Management For For 1d Elect Director Michael C. Jennings Management For For 1e Elect Director Robert J. Kostelnik Management For For 1f Elect Director James H. Lee Management For For 1g Elect Director Franklin Myers Management For For 1h Elect Director Michael E. Rose Management For For 1i Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability, Including GHG Goals Shareholder Against For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 08, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Richard H. Lenny Management For For 1e Elect Director Robert S. Morrison Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Bylaws to Call Special Meetings Shareholder For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For For 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For For 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Alex Gorsky Management For For 1.7 Elect Director Shirley Ann Jackson Management For For 1.8 Elect Director Andrew N. Liveris Management For For 1.9 Elect Director W. James McNerney, Jr. Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director Virginia M. Rometty Management For For 1.12 Elect Director Joan E. Spero Management For For 1.13 Elect Director Sidney Taurel Management For For 1.14 Elect Director Peter R. Voser Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Establish Public Policy Board Committee Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 28, 2015 Record Date:NOV 20, 2014 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For For 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director Richard Goodman Management For For 1.4 Elect Director William H. Lacy Management For For 1.5 Elect Director Alex A. Molinaroli Management For For 1.6 Elect Director Mark P. Vergnano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KEYCORP Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce D. Broussard Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Demos Parneros Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 18, 2014 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Executive Incentive Bonus Plan Management For For MERCK & CO., INC. Meeting Date:MAY 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 25, 2014 Record Date:JUL 01, 2014 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NORDSTROM, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Phyllis J. Campbell Management For For 1c Elect Director Michelle M. Ebanks Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Robert G. Miller Management For For 1f Elect Director Blake W. Nordstrom Management For For 1g Elect Director Erik B. Nordstrom Management For For 1h Elect Director Peter E. Nordstrom Management For For 1i Elect Director Philip G. Satre Management For For 1j Elect Director Brad D. Smith Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Alison A. Winter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Bell, Jr. Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Wesley G. Bush Management For For 1.5 Elect Director Daniel A. Carp Management For For 1.6 Elect Director Karen N. Horn Management For For 1.7 Elect Director Steven F. Leer Management For For 1.8 Elect Director Michael D. Lockhart Management For For 1.9 Elect Director Amy E. Miles Management For Against 1.10 Elect Director Charles W. Moorman, IV Management For For 1.11 Elect Director Martin H. Nesbitt Management For For 1.12 Elect Director James A. Squires Management For For 1.13 Elect Director John R. Thompson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 21, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Linda Walker Bynoe Management For For 1.1b Elect Director Susan Crown Management For For 1.1c Elect Director Dean M. Harrison Management For For 1.1d Elect Director Dipak C. Jain Management For For 1.1e Elect Director Jose Luis Prado Management For For 1.1f Elect Director John W. Rowe Management For For 1.1g Elect Director Martin P. Slark Management For For 1.1h Elect Director David H. B. Smith, Jr. Management For For 1.1i Elect Director Donald Thompson Management For For 1.1j Elect Director Charles A. Tribbett, III Management For For 1.1k Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against For NUCOR CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Harvey B. Gantt Management For For 1.3 Elect Director Gregory J. Hayes Management For For 1.4 Elect Director Victoria F. Haynes Management For For 1.5 Elect Director Bernard L. Kasriel Management For For 1.6 Elect Director Christopher J. Kearney Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Political Contributions Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director William R. Klesse Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Claw-back of Payments under Restatements Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PARKER-HANNIFIN CORPORATION Meeting Date:OCT 22, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:PH Security ID:701094104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Bohn Management For For 1.2 Elect Director Linda S. Harty Management For For 1.3 Elect Director William E. Kassling Management For For 1.4 Elect Director Robert J. Kohlhepp Management For For 1.5 Elect Director Kevin A. Lobo Management For For 1.6 Elect Director Klaus-Peter Muller Management For For 1.7 Elect Director Candy M. Obourn Management For For 1.8 Elect Director Joseph M. Scaminace Management For For 1.9 Elect Director Wolfgang R. Schmitt Management For For 1.10 Elect Director Ake Svensson Management For For 1.11 Elect Director James L. Wainscott Management For For 1.12 Elect Director Donald E. Washkewicz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For PENTAIR PLC Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director T. Michael Glenn Management For For 1f Elect Director David H. Y. Ho Management For For 1g Elect Director Randall J. Hogan Management For For 1h Elect Director David A. Jones Management For For 1i Elect Director Ronald L. Merriman Management For For 1j Elect Director William T. Monahan Management For For 1k Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Authorize General Meetings Outside the Republic of Ireland Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PFIZER INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Shantanu Narayen Management For For 1.7 Elect Director Suzanne Nora Johnson Management For For 1.8 Elect Director Ian C. Read Management For For 1.9 Elect Director Stephen W. Sanger Management For For 1.10 Elect Director James C. Smith Management For For 1.11 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PHILLIPS 66 Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director J. Brian Ferguson Management For For 1b Elect Director Harold W. McGraw, III Management For For 1c Elect Director Victoria J. Tschinkel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Adopt Quantitative GHG Goals for Operations Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Wayne T. Smith Management For For 1.10 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require Independent Board Chairman Shareholder Against Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PRINCIPAL FINANCIAL GROUP, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PFG Security ID:74251V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Hochschild Management For For 1.2 Elect Director Daniel J. Houston Management For For 1.3 Elect Director Elizabeth E. Tallett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gordon M. Bethune Management For For 1.3 Elect Director Gilbert F. Casellas Management For For 1.4 Elect Director James G. Cullen Management For For 1.5 Elect Director Mark B. Grier Management For For 1.6 Elect Director Constance J. Horner Management For For 1.7 Elect Director Martina Hund-Mejean Management For For 1.8 Elect Director Karl J. Krapek Management For For 1.9 Elect Director Christine A. Poon Management For For 1.10 Elect Director Douglas A. Scovanner Management For For 1.11 Elect Director John R. Strangfeld Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director George W. Bryan Management For For 1.1b Elect Director Carolyn H. Byrd Management For For 1.1c Elect Director David J. Cooper, Sr. Management For For 1.1d Elect Director Don DeFosset Management For For 1.1e Elect Director Eric C. Fast Management For For 1.1f Elect Director O. B. Grayson Hall, Jr. Management For For 1.1g Elect Director John D. Johns Management For For 1.1h Elect Director Ruth Ann Marshall Management For For 1.1i Elect Director Susan W. Matlock Management For For 1.1j Elect Director John E. Maupin, Jr. Management For For 1.1k Elect Director Charles D. McCrary Management For Against 1.1l Elect Director Lee J. Styslinger, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 03, 2015 Record Date:DEC 08, 2014 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Betty C. Alewine Management For For A2 Elect Director J. Phillip Holloman Management For For A3 Elect Director Verne G. Istock Management For For A4 Elect Director Lawrence D. Kingsley Management For For A5 Elect Director Lisa A. Payne Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Adopt Majority Voting for Uncontested Election of Directors Management For For SANDISK CORPORATION Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael E. Marks Management For For 1b Elect Director Irwin Federman Management For Against 1c Elect Director Steven J. Gomo Management For For 1d Elect Director Eddy W. Hartenstein Management For For 1e Elect Director Chenming Hu Management For Against 1f Elect Director Catherine P. Lego Management For For 1g Elect Director Sanjay Mehrotra Management For For 1h Elect Director D. Scott Mercer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANOFI Meeting Date:MAY 04, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Serge Weinberg as Director Management For For 6 Reelect Suet-Fern Lee as Director Management For For 7 Ratify Appointment of Bonnie Bassler as Director Management For For 8 Reelect Bonnie Bassler as Director Management For For 9 Ratify Appointment of Olivier Brandicourt as Director Management For For 10 Advisory Vote on Compensation of Serge Weinberg Management For For 11 Advisory Vote on Compensation of Christopher Viehbacher Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million Management For For 3 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million Management For For 4 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 5 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 6 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 7 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For Against 8 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 9 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 10 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Amend Article 7 of Bylaws Re: Shareholding Disclosure Thresholds Management For Against 12 Amend Article 19 of Bylaws Re: Attendance to General Meetings Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Benjamin H. Griswold, IV Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director John F. Lundgren Management For For 1.10 Elect Director Marianne M. Parrs Management For For 1.11 Elect Director Robert L. Ryan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STATE STREET CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Kennett F. Burnes Management For For 1c Elect Director Patrick de Saint-Aignan Management For For 1d Elect Director Amelia C. Fawcett Management For For 1e Elect Director William C. Freda Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Joseph L. Hooley Management For For 1h Elect Director Robert S. Kaplan Management For For 1i Elect Director Richard P. Sergel Management For For 1j Elect Director Ronald L. Skates Management For For 1k Elect Director Gregory L. Summe Management For For 1l Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SYMANTEC CORPORATION Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TARGET CORPORATION Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TE CONNECTIVITY LTD. Meeting Date:MAR 03, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Juergen W. Gromer Management For For 1c Elect Director William A. Jeffrey Management For For 1d Elect Director Thomas J. Lynch Management For For 1e Elect Director Yong Nam Management For For 1f Elect Director Daniel J. Phelan Management For For 1g Elect Director Lawrence S. Smith Management For For 1h Elect Director Paula A. Sneed Management For For 1i Elect Director David P. Steiner Management For For 1j Elect Director John C. Van Scoter Management For For 1k Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For Against 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect David P. Steiner as Member of Management Development & Compensation Committee Management For For 3d Elect John C. Van Scoter as Member of Management Development & Compensation Committee Management For For 4 Designate Jvo Grundler as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 26, 2014 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year Ending September 25, 2015 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Amend Articles of Association Re: Implementation of Requirements Under the Swiss Ordinance Regarding Elections and Certain Other Matters Management For For 9 Amend Articles of Association Re: Implementation of the New Legal Requirements Management For For 10 Amend Articles of Association Re: Vote Standard for Shareholder Resolutions and Elections Management For For 11 Amend Articles of Association Re: Applicable Vote Standard for Contested Election of Directors, Chairperson of the Board of Directors or Members of the Compensation Committee Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Approve the Increase in Maximum Aggregate Remuneration of Executive Management Management For For 14 Approve the Increase in Maximum Aggregate Remuneration of Board of Directors Management For For 15 Approve Allocation of Available Earnings for Fiscal Year 2014 Management For For 16 Approve Declaration of Dividend Management For For 17 Renew Authorized Capital Management For Against 18 Approve Reduction of Share Capital Management For For 19 Adjourn Meeting Management For Against TERADATA CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:TDC Security ID:88076W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lisa R. Bacus Management For For 1b Elect Director Michael F. Koehler Management For For 1c Elect Director James M. Ringler Management For For 1d Elect Director John G. Schwarz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUL 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Dan Propper as Director for a Three Year Term Management For For 1.2 Reelect Ory Slonim as Director for a Three Year Term Management For For 2.1 Reelect Joseph Nitzani as External Director and Approve Director's Remuneration Management For For 2.2 Elect Jean-Michel Halfon as External Director and Approve Director's Remuneration Management For For 3.1 Approve Annual Cash Bonus Objectives for CEO and President, for 2014 and Onwards Management For For 3.2 Approve Grant Annual Equity Awards to CEO and President, Starting 2015 Management For For 4 Approve Purchase of D&O Liability Insurance Policie Management For For 5 Reappoint Kesselman & Kesselman as Auditors Management For For 6 Discuss Financial Statements and the Report of the Board for 2013 Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against THE CHUBB CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zoe Baird Budinger Management For For 1b Elect Director Sheila P. Burke Management For For 1c Elect Director James I. Cash, Jr. Management For For 1d Elect Director John D. Finnegan Management For For 1e Elect Director Timothy P. Flynn Management For For 1f Elect Director Karen M. Hoguet Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Martin G. McGuinn Management For For 1i Elect Director Lawrence M. Small Management For For 1j Elect Director Jess Soderberg Management For For 1k Elect Director Daniel E. Somers Management For For 1l Elect Director William C. Weldon Management For For 1m Elect Director James M. Zimmerman Management For For 1n Elect Director Alfred W. Zollar Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Sustainability, Including Quantitative Goals Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ari Bousbib Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director J. Frank Brown Management For For 1d Elect Director Albert P. Carey Management For For 1e Elect Director Armando Codina Management For For 1f Elect Director Helena B. Foulkes Management For For 1g Elect Director Wayne M. Hewett Management For For 1h Elect Director Karen L. Katen Management For For 1i Elect Director Craig A. Menear Management For For 1j Elect Director Mark Vadon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Amend Bylaws Call Special Meetings Shareholder Against For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against THE PROGRESSIVE CORPORATION Meeting Date:MAY 15, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stuart B. Burgdoerfer Management For For 1.2 Elect Director Charles A. Davis Management For For 1.3 Elect Director Roger N. Farah Management For For 1.4 Elect Director Lawton W. Fitt Management For For 1.5 Elect Director Stephen R. Hardis Management For For 1.6 Elect Director Jeffrey D. Kelly Management For For 1.7 Elect Director Patrick H. Nettles Management For For 1.8 Elect Director Glenn M. Renwick Management For For 1.9 Elect Director Bradley T. Sheares Management For For 1.10 Elect Director Barbara R. Snyder Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP (PwC) as Auditors Management For For THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Jay S. Fishman Management For For 1f Elect Director Patricia L. Higgins Management For For 1g Elect Director Thomas R. Hodgson Management For For 1h Elect Director William J. Kane Management For For 1i Elect Director Cleve L. Killingsworth Jr. Management For For 1j Elect Director Philip T. (Pete) Ruegger, III Management For For 1k Elect Director Donald J. Shepard Management For For 1l Elect Director Laurie J. Thomsen Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Political Contributions Shareholder Against Against U.S. BANCORP Meeting Date:APR 21, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Douglas M. Baker, Jr. Management For For 1.1b Elect Director Arthur D. Collins, Jr. Management For For 1.1c Elect Director Richard K. Davis Management For For 1.1d Elect Director Kimberly J. Harris Management For For 1.1e Elect Director Roland A. Hernandez Management For For 1.1f Elect Director Doreen Woo Ho Management For For 1.1g Elect Director Joel W. Johnson Management For For 1.1h Elect Director Olivia F. Kirtley Management For For 1.1i Elect Director Jerry W. Levin Management For For 1.1j Elect Director David B. O'Maley Management For For 1.1k Elect Director O'dell M. Owens Management For For 1.1l Elect Director Craig D. Schnuck Management For For 1.1m Elect Director Patrick T. Stokes Management For For 1.1n Elect Director Scott W. Wine Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALERO ENERGY CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Jerry D. Choate Management For For 1.1b Elect Director Joseph W. Gorder Management For For 1.1c Elect Director Deborah P. Majoras Management For For 1.1d Elect Director Donald L. Nickles Management For For 1.1e Elect Director Philip J. Pfeiffer Management For For 1.1f Elect Director Robert A. Profusek Management For For 1.1g Elect Director Susan Kaufman Purcell Management For For 1.1h Elect Director Stephen M. Waters Management For For 1.1i Elect Director Randall J. Weisenburger Management For For 1.1j Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against WALGREEN CO. Meeting Date:DEC 29, 2014 Record Date:NOV 17, 2014 Meeting Type:SPECIAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Ginger L. Graham Management For For 1f Elect Director John A. Lederer Management For For 1g Elect Director Dominic P. Murphy Management For For 1h Elect Director Stefano Pessina Management For For 1i Elect Director Barry Rosenstein Management For For 1j Elect Director Leonard D. Schaeffer Management For For 1k Elect Director Nancy M. Schlichting Management For For 1l Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Stock Retention Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against XEROX CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin MicroCap Value Fund ACMAT CORPORATION Meeting Date:JUN 25, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACMTA Security ID:004616207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry W. Nozko, Jr. Management For For 1.2 Elect Director Henry W. Nozko, III Management For For 1.3 Elect Director Andrew M. Sullivan, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For ALAMO GROUP INC. Meeting Date:MAY 07, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roderick R. Baty Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Jerry E. Goldress Management For For 1.4 Elect Director David W. Grzelak Management For For 1.5 Elect Director Gary L. Martin Management For For 1.6 Elect Director Ronald A. Robinson Management For For 1.7 Elect Director James B. Skaggs Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Stock Option Plan Management For For ALCO STORES, INC. Meeting Date:AUG 29, 2014 Record Date:JUN 25, 2014 Meeting Type:PROXY CONTEST Ticker:ALCS Security ID:001600105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Royce Winsten Management For For 1.2 Elect Director Richard E. Wilson Management For For 1.3 Elect Director Dennis E. Logue Management For For 1.4 Elect Director Lolan C. Mackey Management For For 1.5 Elect Director Terrence M. Babilla Management For For 1.6 Elect Director Paul T. Davies Management For For 1.7 Elect Director Leslie A. Ball Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Shareholder Rights Plan (Poison Pill) Management For For 1.1 Elect Director Stanley B. Latacha Shareholder For Did Not Vote 1.2 Elect Director Dilip Singh Shareholder For Did Not Vote 1.3 Elect Director William L. Lechtner Shareholder For Did Not Vote 1.4 Elect Director John M. Climaco Shareholder For Did Not Vote 1.5 Elect Director David W. Pointer Shareholder For Did Not Vote 1.6 Elect Director Mark D. Stolper Shareholder For Did Not Vote 1.7 Elect Director Robert J. Sarlls Shareholder For Did Not Vote 2 Ratify Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Amend Shareholder Rights Plan (Poison Pill) Management Against Did Not Vote ARBOR REALTY TRUST, INC. Meeting Date:MAY 20, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:ABR Security ID:038923108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karen K. Edwards Management For For 1.2 Elect Director William Helmreich Management For For 1.3 Elect Director William C. Green Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For ARDMORE SHIPPING CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ASC Security ID:Y0207T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony Gurnee Management For For 1.2 Elect Director Niall McComiskey Management For Withhold 1.3 Elect Director Alan Robert McIlwraith Management For For ATLANTIC TELE-NETWORK, INC. Meeting Date:JUN 11, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:ATNI Security ID:049079205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin L. Budd Management For For 1.2 Elect Director Michael T. Flynn Management For For 1.3 Elect Director Liane J. Pelletier Management For Withhold 1.4 Elect Director Cornelius B. Prior, Jr. Management For For 1.5 Elect Director Michael T. Prior Management For For 1.6 Elect Director Charles J. Roesslein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BAR HARBOR BANKSHARES Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:BHB Security ID:066849100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew L. Caras Management For For 1.2 Elect Director Thomas A. Colwell Management For For 1.3 Elect Director Peter Dodge Management For For 1.4 Elect Director Martha T. Dudman Management For For 1.5 Elect Director Lauri E. Fernald Management For For 1.6 Elect Director Daina H. Hill Management For For 1.7 Elect Director Clyde H. Lewis Management For For 1.8 Elect Director Constance C. Shea Management For For 1.9 Elect Director Curtis C. Simard Management For For 1.10 Elect Director Kenneth E. Smith Management For For 1.11 Elect Director Scott G. Toothaker Management For For 1.12 Elect Director David B. Woodside Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Increase Authorized Common Stock Management For Against BURNHAM HOLDINGS, INC. Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:BURCA Security ID:122295108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas S. Brossman Management For Withhold 1.2 Elect Director Christopher R. Drew Management For Withhold 1.3 Elect Director George W. Hodges Management For Withhold 1.4 Elect Director Albert Morrison, III Management For Withhold 1.5 Elect Director Donald A. Stern Management For Withhold 2 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For Abstain CALERES INC Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mario L. Baeza Management For For 1.2 Elect Director Lori H. Greeley Management For For 1.3 Elect Director Mahendra R. Gupta Management For For 2 Change Company Name to Caleres, Inc. Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against CALLAWAY GOLF COMPANY Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:ELY Security ID:131193104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Oliver G. (Chip) Brewer, III Management For For 1.2 Elect Director Ronald S. Beard Management For For 1.3 Elect Director Samuel H. Armacost Management For For 1.4 Elect Director John C. Cushman, III Management For For 1.5 Elect Director John F. Lundgren Management For For 1.6 Elect Director Adebayo O. Ogunlesi Management For For 1.7 Elect Director Richard L. Rosenfield Management For For 1.8 Elect Director Anthony S. Thornley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CENTRAL STEEL AND WIRE COMPANY Meeting Date:APR 20, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CSTW Security ID:155411101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Sullivan Management For Withhold 1.2 Elect Director K.G. Powers Management For Withhold 1.3 Elect Director S.E. Fuhrman Management For Withhold 1.4 Elect Director R.V. Kazmar Management For Withhold 1.5 Elect Director J.E. Rinn Management For Withhold 2 Ratify Kpmg LLP as Auditors Management For Abstain CITIZENS COMMUNITY BANCORP, INC. Meeting Date:MAR 26, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:CZWI Security ID:174903104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian R. Schilling Management For For 1.2 Elect Director David B. Westrate Management For For 2 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For For CLOUD PEAK ENERGY INC. Meeting Date:MAY 13, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:CLD Security ID:18911Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Colin Marshall Management For For 1b Elect Director Steven Nance Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For Against 5 Proxy Access Shareholder Against For CONTINENTAL MATERIALS CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:CUO Security ID:211615307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Carmody Management For For 1.2 Elect Director Ronald J. Gidwitz Management For For 1.3 Elect Director Darrell M. Trent Management For For 2 Ratify BKD LLP as Auditors Management For For COUNTY BANCORP, INC. Meeting Date:MAY 19, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:ICBK Security ID:221907108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Censky Management For For 1.2 Elect Director Wayne D. Mueller Management For For 1.3 Elect Director Gary J. Ziegelbauer Management For For 2 Ratify CliftonLarsonAllen LLP as Auditors Management For For DELTA APPAREL, INC. Meeting Date:FEB 04, 2015 Record Date:DEC 12, 2014 Meeting Type:ANNUAL Ticker:DLA Security ID:247368103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Cochran Management For For 1.2 Elect Director Sam P. Cortez Management For For 1.3 Elect Director Elizabeth J. Gatewood Management For For 1.4 Elect Director G. Jay Gogue Management For For 1.5 Elect Director Robert W. Humphreys Management For For 1.6 Elect Director Suzanne B. Rudy Management For For 1.7 Elect Director Robert E. Staton, Sr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For DUCOMMUN INCORPORATED Meeting Date:MAY 27, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:DCO Security ID:264147109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory S. Churchill Management For For 1.2 Elect Director Anthony J. Reardon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ECOLOGY AND ENVIRONMENT, INC. Meeting Date:JAN 15, 2015 Record Date:DEC 03, 2014 Meeting Type:ANNUAL Ticker:EEI Security ID:278878103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Cellino Management For For 1.2 Elect Director Michael S. Betrus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRST DEFIANCE FINANCIAL CORP. Meeting Date:APR 21, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:FDEF Security ID:32006W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas A. Burgei Management For For 1.2 Elect Director Samuel S. Strausbaugh Management For For 1.3 Elect Director Donald P. Hileman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For FLEXSTEEL INDUSTRIES, INC. Meeting Date:DEC 08, 2014 Record Date:OCT 10, 2014 Meeting Type:ANNUAL Ticker:FLXS Security ID:339382103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karel K. Czanderna Management For For 1.2 Elect Director Thomas M. Levine Management For For 1.3 Elect Director Robert J. Maricich Management For For FRED'S, INC. Meeting Date:JUN 17, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:FRED Security ID:356108100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hayes Management For For 1.2 Elect Director John R. Eisenman Management For For 1.3 Elect Director Thomas H. Tashjian Management For Withhold 1.4 Elect Director B. Mary McNabb Management For For 1.5 Elect Director Michael T. McMillan Management For For 1.6 Elect Director Jerry A. Shore Management For For 1.7 Elect Director Steven R. Fitzpatrick Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRISCH'S RESTAURANTS, INC. Meeting Date:OCT 22, 2014 Record Date:AUG 25, 2014 Meeting Type:ANNUAL Ticker:FRS Security ID:358748101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. (RJ) Dourney Management For For 1.2 Elect Director Lorrence T. Kellar Management For For 1.3 Elect Director Karen F. Maier Management For For 1.4 Elect Director William J. Reik, Jr. Management For For 1.5 Elect Director Donald H. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FULL HOUSE RESORTS, INC. Meeting Date:DEC 09, 2014 Record Date:OCT 28, 2014 Meeting Type:WRITTEN CONSENT Ticker:FLL Security ID:359678109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Call Special Meeting Shareholder For For FULL HOUSE RESORTS, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:FLL Security ID:359678109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth R. Adams Management For For 1.2 Elect Director Carl G. Braunlich Management For For 1.3 Elect Director W.H. Baird Garrett Management For For 1.4 Elect Director Ellis Landau Management For For 1.5 Elect Director Daniel R. Lee Management For For 1.6 Elect Director Kathleen Marshall Management For For 1.7 Elect Director Craig W. Thomas Management For For 1.8 Elect Director Bradley M. Tirpak Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Piercy Bowler Taylor & Kern as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane L. Corwin Management For For 1.2 Elect Director Robert E. Sadler, Jr. Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For GLOBAL INDEMNITY PLC Meeting Date:MAY 27, 2015 Record Date:APR 03, 2015 Meeting Type:ANNUAL Ticker:GBLI Security ID:G39319101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Saul A. Fox Management For Against 1b Elect Director Stephen A. Cozen Management For Against 1c Elect Director James W. Crystal Management For Against 1d Elect Director Seth J. Gersch Management For For 1e Elect Director John H. Howes Management For For 1f Elect Director Larry N. Port Management For For 1g Elect Director Cynthia Y. Valko Management For Against 2a Elect Alan Bossin as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2b Elect Stephen Green as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2c Elect Terence J. Power as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2d Elect Cynthia Y. Valko as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2e Elect Marie-Joelle Chapleau as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2f Elect Janita Burke as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2g Elect Grainne Richmond as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 3 Authorize Share Repurchase Program Management For Against 4 Authorize Reissuance of Repurchased Shares Management For For 5 Change Location of Annual Meeting Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For Against 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Amend Omnibus Stock Plan Management For Against GLOBAL POWER EQUIPMENT GROUP INC. Meeting Date:MAY 08, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GLPW Security ID:37941P306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Macaluso Management For For 1.2 Elect Director Carl Bartoli Management For For 1.3 Elect Director Terence J. Cryan Management For For 1.4 Elect Director Michael E. Rescoe Management For For 1.5 Elect Director Michael E. Salvati Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For GRIFFIN LAND & NURSERIES, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:GRIF Security ID:398231100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Winston J. Churchill, Jr. Management For For 1.2 Elect Director Edgar M. Cullman, Jr. Management For For 1.3 Elect Director David M. Danziger Management For For 1.4 Elect Director Frederick M. Danziger Management For For 1.5 Elect Director Thomas C. Israel Management For Withhold 1.6 Elect Director Jonathan P. May Management For For 1.7 Elect Director Albert H. Small, Jr. Management For For 2 Ratify McGladrey LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRIFFON CORPORATION Meeting Date:JAN 29, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harvey R. Blau Management For For 1.2 Elect Director Bradley J. Gross Management For For 1.3 Elect Director Donald J. Kutyna Management For For 1.4 Elect Director Kevin F. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HALLMARK FINANCIAL SERVICES, INC. Meeting Date:MAY 29, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:HALL Security ID:40624Q203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Schwarz Management For For 1.2 Elect Director Scott T. Berlin Management For Withhold 1.3 Elect Director James H. Graves Management For Withhold 1.4 Elect Director Jim W. Henderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For HARDINGE INC. Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:HDNG Security ID:412324303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Perrotti Management For For 1.2 Elect Director Douglas A. Greenlee Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 11, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Glover Management For For 1.2 Elect Director Rawson Haverty, Jr. Management For For 1.3 Elect Director L. Phillip Humann Management For For 1.4 Elect Director Mylle H. Mangum Management For For 1.5 Elect Director Frank S. McGaughey, III Management For Withhold 1.6 Elect Director Clarence H. Smith Management For For 1.7 Elect Director Al Trujillo Management For For 2.8 Elect Director Terence F. McGuirk Management For For 2.9 Elect Director Vicki R. Palmer Management For For 2.10 Elect Director Fred L. Schuermann Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For HAWAIIAN TELCOM HOLDCO, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:HCOM Security ID:420031106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Jalkut Management For For 1.2 Elect Director Kurt M. Cellar Management For For 1.3 Elect Director Walter A. Dods, Jr. Management For For 1.4 Elect Director Warren H. Haruki Management For For 1.5 Elect Director Steven C. Oldham Management For For 1.6 Elect Director Bernard R. Phillips, III Management For For 1.7 Elect Director Eric K. Yeaman Management For For 2 Approve Increase in Size of Board Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For HEALTHCARE SERVICES GROUP, INC. Meeting Date:MAY 26, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:HCSG Security ID:421906108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. McCartney Management For For 1.2 Elect Director Robert L. Frome Management For Withhold 1.3 Elect Director Robert J. Moss Management For Withhold 1.4 Elect Director John M. Briggs Management For Withhold 1.5 Elect Director Dino D. Ottaviano Management For Withhold 1.6 Elect Director Theodore Wahl Management For For 1.7 Elect Director Michael E. McBryan Management For Withhold 1.8 Elect Director Diane S. Casey Management For Withhold 1.9 Elect Director John J. McFadden Management For Withhold 1.10 Elect Director Jude Visconto Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against HURCO COMPANIES, INC. Meeting Date:MAR 12, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:HURC Security ID:447324104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Aaro Management For For 1.2 Elect Director Robert W. Cruickshank Management For For 1.3 Elect Director Michael Doar Management For For 1.4 Elect Director Jay C. Longbottom Management For For 1.5 Elect Director Andrew Niner Management For For 1.6 Elect Director Richard Porter Management For For 1.7 Elect Director Janaki Sivanesan Management For For 1.8 Elect Director Ronald Strackbein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 17, 2015 Record Date:DEC 15, 2014 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Duncan S. Gage Management For For 1.2 Elect Director Charles B. Newsome Management For For 1.3 Elect Director H. O. Woltz, III Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For INTERNATIONAL SHIPHOLDING CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:ISH Security ID:460321201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth H. Beer Management For For 1.2 Elect Director Erik L. Johnsen Management For For 1.3 Elect Director Niels M. Johnsen Management For For 1.4 Elect Director H. Merritt Lane, III Management For For 1.5 Elect Director Edwin A. Lupberger Management For For 1.6 Elect Director James J. McNamara Management For For 1.7 Elect Director Harris V. Morrissette Management For Withhold 1.8 Elect Director T. Lee Robinson, Jr. Management For For 2 Increase Authorized Preferred Stock Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INVESTAR HOLDING CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ISTR Security ID:46134L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Baker Management For For 1.2 Elect Director Thomas C. Besselman, Sr. Management For For 1.3 Elect Director James H. Boyce, III Management For For 1.4 Elect Director Robert M. Boyce, Sr. Management For For 1.5 Elect Director John Emmerit 'J.E.' Brignac, Jr. Management For For 1.6 Elect Director John J. D'Angelo Management For For 1.7 Elect Director Robert L. Freeman Management For For 1.8 Elect Director William H. Hidalgo, Sr. Management For For 1.9 Elect Director Gordon H. Joffrion, III Management For For 1.10 Elect Director David J. Lukinovich Management For For 1.11 Elect Director Suzanne O. Middleton Management For For 1.12 Elect Director Andrew C. Nelson Management For For 1.13 Elect Director Carl R. Schneider, Jr. Management For For 1.14 Elect Director Frank L. Walker Management For For 2 Ratify Postlethwaite & Netterville APAC as Auditors Management For For JOHN B. SANFILIPPO & SON, INC. Meeting Date:OCT 29, 2014 Record Date:SEP 02, 2014 Meeting Type:ANNUAL Ticker:JBSS Security ID:800422107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim R. Edgar Management For Withhold 1.2 Elect Director Ellen C. Taaffe Management For For 1.3 Elect Director Daniel M. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For KCAP FINANCIAL, INC. Meeting Date:JUL 08, 2014 Record Date:APR 25, 2014 Meeting Type:SPECIAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares Below Net Asset Value (NAV) Management For For KCAP FINANCIAL, INC. Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dayl W. Pearson Management For For 1.2 Elect Director Christopher Lacovara Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For KEY TRONIC CORPORATION Meeting Date:OCT 23, 2014 Record Date:SEP 03, 2014 Meeting Type:ANNUAL Ticker:KTCC Security ID:493144109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Bean Management For For 1.2 Elect Director Craig D. Gates Management For For 1.3 Elect Director Ronald F. Klawitter Management For Withhold 1.4 Elect Director Yacov A. Shamash Management For For 1.5 Elect Director Patrick Sweeney Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For KIMBALL INTERNATIONAL, INC. Meeting Date:OCT 21, 2014 Record Date:AUG 18, 2014 Meeting Type:ANNUAL Ticker:KBALB Security ID:494274103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas J. Tischhauser Management For Withhold LAKES ENTERTAINMENT, INC. Meeting Date:JUN 17, 2015 Record Date:APR 28, 2015 Meeting Type:SPECIAL Ticker:LACO Security ID:51206P208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For 3 Amend Bylaws Management For Against 4 Advisory Vote on Golden Parachutes Management For For LYDALL, INC. Meeting Date:APR 24, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LDL Security ID:550819106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale G. Barnhart Management For For 1.2 Elect Director Kathleen Burdett Management For For 1.3 Elect Director W. Leslie Duffy Management For For 1.4 Elect Director Matthew T. Farrell Management For For 1.5 Elect Director Marc T. Giles Management For For 1.6 Elect Director William D. Gurley Management For For 1.7 Elect Director Suzanne Hammett Management For For 1.8 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Amend Certificate of Incorporation Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MAGELLAN PETROLEUM CORPORATION Meeting Date:DEC 11, 2014 Record Date:OCT 20, 2014 Meeting Type:ANNUAL Ticker:MPET Security ID:559091301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director J. Thomas Wilson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MERCER INTERNATIONAL INC. Meeting Date:MAY 29, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:MERC Security ID:588056101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy S.H. Lee Management For For 1.2 Elect Director William D. McCartney Management For For 1.3 Elect Director Eric Lauritzen Management For For 1.4 Elect Director Graeme A. Witts Management For For 1.5 Elect Director Bernard J. Picchi Management For For 1.6 Elect Director James Shepherd Management For For 1.7 Elect Director R. Keith Purchase Management For For 1.8 Elect Director Nancy Orr Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MIDSOUTH BANCORP, INC. Meeting Date:MAY 20, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:MSL Security ID:598039105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. R. Cloutier Management For For 1.2 Elect Director Jake Delhomme Management For For 1.3 Elect Director Timothy J. Lemoine Management For For 1.4 Elect Director William M. Simmons Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Porter Keadle Moore, LLC as Auditors Management For For MILLER INDUSTRIES, INC./TN Meeting Date:MAY 22, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For Withhold 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For For 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Bradshaw Management For For 1.2 Elect Director William F. Hughes, Jr. Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHEAST BANCORP Meeting Date:NOV 20, 2014 Record Date:SEP 25, 2014 Meeting Type:ANNUAL Ticker:NBN Security ID:663904209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Glauber Management For Withhold 1.2 Elect Director Adam J. Shapiro Management For For 1.3 Elect Director Richard Wayne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NORTHWEST PIPE COMPANY Meeting Date:JUN 04, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:NWPX Security ID:667746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michelle G. Applebaum Management For For 1.2 Elect Director Keith R. Larson Management For Withhold 1.3 Elect Director Richard A. Roman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For OLD LINE BANCSHARES, INC. Meeting Date:MAY 27, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:OLBK Security ID:67984M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andre' J. Gingles Management For For 1.2 Elect Director William J. Harnett Management For For 1.3 Elect Director Frank Lucente, Jr. Management For For 1.4 Elect Director John M. Suit, II Management For For 1.5 Elect Director Frank Taylor Management For For 2 Ratify Dixon Hughes Goodman LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OLYMPIC STEEL, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ZEUS Security ID:68162K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael D. Siegal Management For For 1.2 Elect Director Arthur F. Anton Management For For 1.3 Elect Director Donald R. McNeeley Management For For 1.4 Elect Director Michael G. Rippey Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against OMEGA PROTEIN CORPORATION Meeting Date:JUN 25, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary R. Goodwin Management For For 1.2 Elect Director David W. Wehlmann Management For For 1.3 Elect Director Stephen C. Bryan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ORIGEN FINANCIAL, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 25, 2014 Meeting Type:SPECIAL Ticker:ORGN Security ID:68619E208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Company Assets Management For For 2 Approve Plan of Dissolution Management For For P&F INDUSTRIES, INC. Meeting Date:MAY 20, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:PFIN Security ID:692830508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard Brod Brownstein Management For For 1.2 Elect Director Jeffrey D. Franklin Management For Withhold 1.3 Elect Director Richard P. Randall Management For For 2 Ratify CohnReznick LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against P.A.M. TRANSPORTATION SERVICES, INC. Meeting Date:APR 28, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:PTSI Security ID:693149106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick P. Calderone Management For Withhold 1.2 Elect Director Daniel H. Cushman Management For Withhold 1.3 Elect Director W. Scott Davis Management For For 1.4 Elect Director Norman E. Harned Management For For 1.5 Elect Director Franklin H. McLarty Management For For 1.6 Elect Director Manuel J. Moroun Management For Withhold 1.7 Elect Director Matthew T. Moroun Management For Withhold 1.8 Elect Director Daniel C. Sullivan Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For PARKER DRILLING COMPANY Meeting Date:MAY 07, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:PKD Security ID:701081101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Paterson Management For For 1.2 Elect Director R. Rudolph Reinfrank Management For Withhold 1.3 Elect Director Zaki Selim Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For PEOPLES FINANCIAL SERVICES CORP. Meeting Date:MAY 09, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PFIS Security ID:711040105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard S. Lochen, Jr. Management For For 1.2 Elect Director James B. Nicholas Management For For 1.3 Elect Director Emily S. Perry Management For For 1.4 Elect Director Steven L. Weinberger Management For For 1.5 Elect Director Earle A. Wootton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For PHOTRONICS, INC. Meeting Date:MAR 26, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Constantine S. Macricostas Management For For 1.5 Elect Director George Macricostas Management For Withhold 1.6 Elect Director Mitchell G. Tyson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROVIDENCE AND WORCESTER RAILROAD COMPANY Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PWX Security ID:743737108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Anderson Management For For 1.2 Elect Director Robert Eder Management For For 1.3 Elect Director Alfred Smith Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Approve Omnibus Stock Plan Management For For RENEWABLE ENERGY GROUP, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:REGI Security ID:75972A301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel J. Oh Management For For 1.2 Elect Director Michael M. Scharf Management For For 1.3 Elect Director Theodore M. Crosbie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For RUBY TUESDAY, INC. Meeting Date:OCT 08, 2014 Record Date:AUG 11, 2014 Meeting Type:ANNUAL Ticker:RT Security ID:781182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen I. Sadove Management For Against 1b Elect Director Mark W. Addicks Management For For 1c Elect Director Donald E. Hess Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 07, 2014 Record Date:JUN 20, 2014 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter R. Call Management For Withhold 1.2 Elect Director Samuel T. Hubbard, Jr. Management For For 1.3 Elect Director Arthur S. Wolcott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 07, 2014 Record Date:JUN 20, 2014 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter R. Call Management For Withhold 1.2 Elect Director Samuel T. Hubbard, Jr. Management For For 1.3 Elect Director Arthur S. Wolcott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SHOE CARNIVAL, INC. Meeting Date:JUN 11, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:SCVL Security ID:824889109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kent A. Kleeberger Management For For 1.2 Elect Director Joseph W. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SOUTHERN MISSOURI BANCORP, INC. Meeting Date:OCT 27, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:SMBC Security ID:843380106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronnie D. Black Management For For 1.2 Elect Director Rebecca M. Brooks Management For For 1.3 Elect Director Dennis C. Robison Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daryl M. Adams Management For For 1.2 Elect Director Kenneth Kaczmarek Management For For 1.3 Elect Director James C. Orchard Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPARTON CORPORATION Meeting Date:OCT 22, 2014 Record Date:SEP 12, 2014 Meeting Type:ANNUAL Ticker:SPA Security ID:847235108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Fast Management For For 1.2 Elect Director Joseph J. Hartnett Management For For 1.3 Elect Director Charles R. Kummeth Management For For 1.4 Elect Director David P. Molfenter Management For For 1.5 Elect Director James R. Swartwout Management For For 1.6 Elect Director Cary B. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Code of Regulations Providing that Ohio be the Exclusive Forum for Certain Legal Actions Management For For 5 Amend Omnibus Stock Plan Management For For STERLING CONSTRUCTION COMPANY, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:STRL Security ID:859241101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard O. Schaum Management For For 1.2 Elect Director Milton L. Scott Management For For 1.3 Elect Director Paul J. Varello Management For For 2 Approve Restricted Stock Grant to Paul J. Varello Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TESCO CORPORATION Meeting Date:MAY 12, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:TESO Security ID:88157K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fernando R. Assing Management For For 1.2 Elect Director John P. Dielwart Management For For 1.3 Elect Director Fred J. Dyment Management For For 1.4 Elect Director Gary L. Kott Management For For 1.5 Elect Director R. Vance Milligan Management For For 1.6 Elect Director Elijio V. Serrano Management For For 1.7 Elect Director Michael W. Sutherlin Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE DIXIE GROUP, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:DXYN Security ID:255519100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Blue, Jr. Management For For 1.2 Elect Director Charles E. Brock Management For For 1.3 Elect Director Daniel K. Frierson Management For For 1.4 Elect Director D. Kennedy Frierson, Jr. Management For For 1.5 Elect Director Walter W. Hubbard Management For For 1.6 Elect Director Lowry F. Kline Management For For 1.7 Elect Director Hilda S. Murray Management For For 1.8 Elect Director John W. Murrey, III Management For For 1.9 Elect Director Michael L. Owens Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Dixon Hughes Goodman LLP as Auditors Management For For THE MONARCH CEMENT COMPANY Meeting Date:DEC 05, 2014 Record Date:OCT 20, 2014 Meeting Type:SPECIAL Ticker:MCEM Security ID:609031109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For Against 2 Approve Stock Split Management For Against THE MONARCH CEMENT COMPANY Meeting Date:APR 08, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:MCEM Security ID:609031307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Byron J. 'B. J.' Radcliff Management For Withhold 1.2 Elect Director Michael R. Wachter Management For For 1.3 Elect Director Walter H. Wulf, Jr. Management For For 1.4 Elect Director Walter H. Wulf, III Management For Withhold UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For Withhold 1.2 Elect Director Douglas M. Dunn Management For Withhold 1.3 Elect Director M. David Kornblatt Management For Withhold 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Schneider Downs & Co., Inc. as Auditors Management For For VERSAR, INC. Meeting Date:NOV 13, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:VSR Security ID:925297103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Durfee Management For For 1.2 Elect Director James L. Gallagher Management For For 1.3 Elect Director Amoretta M. Hoeber Management For For 1.4 Elect Director Paul J. Hoeper Management For For 1.5 Elect Director Amir A. Metry Management For For 1.6 Elect Director Anthony L. Otten Management For For 1.7 Elect Director Frederick M. Strader Management For For 1.8 Elect Director Jeffrey A. Wagonhurst Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For VILLAGE SUPER MARKET, INC. Meeting Date:DEC 12, 2014 Record Date:OCT 10, 2014 Meeting Type:ANNUAL Ticker:VLGEA Security ID:927107409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Sumas Management For Withhold 1.2 Elect Director Robert Sumas Management For Withhold 1.3 Elect Director William Sumas Management For For 1.4 Elect Director John P. Sumas Management For Withhold 1.5 Elect Director Kevin Begley Management For Withhold 1.6 Elect Director Nicholas Sumas Management For For 1.7 Elect Director John J. Sumas Management For Withhold 1.8 Elect Director Steven Crystal Management For For 1.9 Elect Director David C. Judge Management For For 1.10 Elect Director Peter R. Lavoy Management For For 1.11 Elect Director Stephen F. Rooney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WSFS FINANCIAL CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:WSFS Security ID:929328102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anat Bird Management For For 1.2 Elect Director Jennifer W. Davis Management For For 1.3 Elect Director Donald W. Delson Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify KPMG LLP as Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin MidCap Value Fund AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 18, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Herbold Management For For 1.2 Elect Director Koh Boon Hwee Management For For 1.3 Elect Director Michael R. McMullen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Declassify the Board of Directors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ALASKA AIR GROUP, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patricia M. Bedient Management For For 1.2 Elect Director Marion C. Blakey Management For For 1.3 Elect Director Phyllis J. Campbell Management For For 1.4 Elect Director Dhiren R. Fonseca Management For For 1.5 Elect Director Jessie J. Knight, Jr. Management For For 1.6 Elect Director Dennis F. Madsen Management For For 1.7 Elect Director Helvi K. Sandvik Management For For 1.8 Elect Director Katherine J. Savitt Management For For 1.9 Elect Director J. Kenneth Thompson Management For For 1.10 Elect Director Bradley D. Tilden Management For For 1.11 Elect Director Eric K. Yeaman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For ALBEMARLE CORPORATION Meeting Date:NOV 14, 2014 Record Date:SEP 30, 2014 Meeting Type:SPECIAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ALBEMARLE CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Hernandez Management For For 1.2 Elect Director Luther C. Kissam, IV Management For For 1.3 Elect Director Douglas L. Maine Management For For 1.4 Elect Director J. Kent Masters Management For For 1.5 Elect Director Jim W. Nokes Management For For 1.6 Elect Director James J. O'Brien Management For For 1.7 Elect Director Barry W. Perry Management For For 1.8 Elect Director John Sherman, Jr. Management For For 1.9 Elect Director Gerald A. Steiner Management For For 1.10 Elect Director Harriett Tee Taggart Management For For 1.11 Elect Director Alejandro Wolff Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALCOA INC. Meeting Date:MAY 01, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn S. Fuller Management For For 1.2 Elect Director L. Rafael Reif Management For For 1.3 Elect Director Patricia F. Russo Management For For 1.4 Elect Director Ernesto Zedillo Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALTERA CORPORATION Meeting Date:MAY 11, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ALTR Security ID:021441100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John P. Daane Management For For 1b Elect Director T. Michael Nevens Management For For 1c Elect Director A. Blaine Bowman Management For For 1d Elect Director Elisha W. Finney Management For For 1e Elect Director Kevin McGarity Management For For 1f Elect Director Krish A. Prabhu Management For For 1g Elect Director Shane V. Robison Management For For 1h Elect Director John Shoemaker Management For For 1i Elect Director Thomas H. Waechter Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against For AMERICAN CAMPUS COMMUNITIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:ACC Security ID:024835100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Bayless, Jr. Management For For 1b Elect Director R.D. Burck Management For For 1c Elect Director G. Steven Dawson Management For For 1d Elect Director Cydney C. Donnell Management For For 1e Elect Director Dennis G. Lopez Management For For 1f Elect Director Edward Lowenthal Management For For 1g Elect Director Oliver Luck Management For For 1h Elect Director C. Patrick Oles, Jr. Management For For 1i Elect Director Winston W. Walker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:JUN 01, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr. Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASHLAND INC. Meeting Date:JAN 29, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:ASH Security ID:044209104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roger W. Hale Management For For 1b Elect Director Vada O. Manager Management For For 1c Elect Director George A. Schaefer, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For AUTOLIV, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Aicha Evans Management For For 1.2 Elect Director David E. Kepler Management For For 1.3 Elect Director Xiaozhi Liu Management For For 1.4 Elect Director George A. Lorch Management For For 1.5 Elect Director Kazuhiko Sakamoto Management For For 1.6 Elect Director Wolfgang Ziebart Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young AB as Auditors Management For For BEMIS COMPANY, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Austen Management For For 1.2 Elect Director Ronald J. Floto Management For For 1.3 Elect Director Timothy M. Manganello Management For For 1.4 Elect Director William L. Mansfield Management For For 1.5 Elect Director Arun Nayar Management For For 1.6 Elect Director Edward N. Perry Management For For 1.7 Elect Director Philip G. Weaver Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For BEST BUY CO., INC. Meeting Date:JUN 09, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:BBY Security ID:086516101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Lisa M. Caputo Management For For 1c Elect Director J. Patrick Doyle Management For For 1d Elect Director Russell P. Fradin Management For For 1e Elect Director Kathy J. Higgins Victor Management For For 1f Elect Director Hubert Joly Management For For 1g Elect Director David W. Kenny Management For For 1h Elect Director Thomas L. 'Tommy' Millner Management For For 1i Elect Director Gerard R. Vittecoq Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BIG LOTS, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:BIG Security ID:089302103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey P. Berger Management For For 1.2 Elect Director David J. Campisi Management For For 1.3 Elect Director James R. Chambers Management For For 1.4 Elect Director Marla C. Gottschalk Management For For 1.5 Elect Director Cynthia T. Jamison Management For For 1.6 Elect Director Philip E. Mallott Management For For 1.7 Elect Director Nancy A. Reardon Management For For 1.8 Elect Director Wendy L. Schoppert Management For For 1.9 Elect Director Russell E. Solt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For BIO-RAD LABORATORIES, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:BIO Security ID:090572207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis Drapeau Management For For 1.2 Elect Director Robert M. Malchione Management For For 2 Ratify KPMG LLP as Auditors Management For For BORGWARNER INC. Meeting Date:APR 29, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexis P. Michas Management For For 1b Elect Director Richard O. Schaum Management For For 1c Elect Director Thomas T. Stallkamp Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Provide Right to Call Special Meeting Management For For 7 Amend Bylaws to Call Special Meetings Shareholder Against Against BUNGE LIMITED Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew Ferrier as Director Management For For 1.2 Elect Kathleen Hyle as Director Management For For 1.3 Elect John E. McGlade as Director Management For For 2 Ratify Deloitte & Touche LLP s Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Goals to Reduce Deforestation in Supply Chain Shareholder Against For CADENCE DESIGN SYSTEMS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CDNS Security ID:127387108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark W. Adams Management For For 1.2 Elect Director Susan L. Bostrom Management For For 1.3 Elect Director James D. Plummer Management For For 1.4 Elect Director Alberto Sangiovanni-Vincentelli Management For For 1.5 Elect Director George M. Scalise Management For For 1.6 Elect Director John B. Shoven Management For For 1.7 Elect Director Roger S. Siboni Management For For 1.8 Elect Director Young K. Sohn Management For For 1.9 Elect Director Lip-Bu Tan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For CALPINE CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CPN Security ID:131347304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Cassidy Management For For 1.2 Elect Director Jack A. Fusco Management For For 1.3 Elect Director John B. (Thad) Hill, III Management For For 1.4 Elect Director Michael W. Hofmann Management For For 1.5 Elect Director David C. Merritt Management For For 1.6 Elect Director W. Benjamin Moreland Management For For 1.7 Elect Director Robert A. Mosbacher, Jr. Management For For 1.8 Elect Director Denise M. O'Leary Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Amend Omnibus Stock Plan Management For For CAREFUSION CORPORATION Meeting Date:NOV 05, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jacqueline B. Kosecoff Management For For 1b Elect Director Michael D. O'Halleran Management For For 1c Elect Director Supratim Bose Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Frias Management For For 1.2 Elect Director Lawrence A. Sala Management For For 1.3 Elect Director Magalen C. Webert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For CELANESE CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Barlett Management For For 1b Elect Director Edward G. Galante Management For For 1c Elect Director David F. Hoffmeister Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CHICO'S FAS, INC. Meeting Date:JUN 25, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:CHS Security ID:168615102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross E. Roeder Management For For 1.2 Elect Director Andrea M. Weiss Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For COMERICA INCORPORATED Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Roger A. Cregg Management For For 1.3 Elect Director T. Kevin DeNicola Management For For 1.4 Elect Director Jacqueline P. Kane Management For For 1.5 Elect Director Richard G. Lindner Management For For 1.6 Elect Director Alfred A. Piergallini Management For For 1.7 Elect Director Robert S. Taubman Management For For 1.8 Elect Director Reginald M. Turner, Jr. Management For For 1.9 Elect Director Nina G. Vaca Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMMUNITY HEALTH SYSTEMS, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:CYH Security ID:203668108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director W. Larry Cash Management For Against 1B Elect Director John A. Clerlco Management For Against 1C Elect Director James S. Ely, III Management For For 1D Elect Director John A. Fry Management For For 1E Elect Director William Norris Jennings Management For For 1F Elect Director Julia B. North Management For Against 1G Elect Director Wayne T. Smith Management For For 1H Elect Director H. Mitchell Watson, Jr. Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against Against 5 Proxy Access Shareholder Against For CORNING INCORPORATED Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For For 1.7 Elect Director Deborah A. Henretta Management For For 1.8 Elect Director Daniel P. Huttenlocher Management For For 1.9 Elect Director Kurt M. Landgraf Management For For 1.10 Elect Director Kevin J. Martin Management For For 1.11 Elect Director Deborah D. Rieman Management For For 1.12 Elect Director Hansel E. Tookes II Management For For 1.13 Elect Director Wendell P. Weeks Management For For 1.14 Elect Director Mark S. Wrighton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against DDR CORP. Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director James C. Boland Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director Victor B. MacFarlane Management For For 1.6 Elect Director David J. Oakes Management For For 1.7 Elect Director Alexander Otto Management For For 1.8 Elect Director Scott D. Roulston Management For For 1.9 Elect Director Barry A. Sholem Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DENBURY RESOURCES INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DNR Security ID:247916208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wieland F. Wettstein Management For For 1.2 Elect Director Michael B. Decker Management For For 1.3 Elect Director John P. Dielwart Management For For 1.4 Elect Director Gregory L. McMichael Management For For 1.5 Elect Director Kevin O. Meyers Management For For 1.6 Elect Director Phil Rykhoek Management For For 1.7 Elect Director Randy Stein Management For For 1.8 Elect Director Laura A. Sugg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DENTSPLY INTERNATIONAL INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRAY Security ID:249030107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael C. Alfano Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Willie A. Deese Management For For 1.4 Elect Director William F. Hecht Management For For 1.5 Elect Director Francis J. Lunger Management For For 1.6 Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For DOMTAR CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director Louis P. Gignac Management For For 1.4 Elect Director David J. Illingworth Management For For 1.5 Elect Director Brian M. Levitt Management For For 1.6 Elect Director David G. Maffucci Management For For 1.7 Elect Director Domenic Pilla Management For For 1.8 Elect Director Robert J. Steacy Management For For 1.9 Elect Director Pamela B. Strobel Management For For 1.10 Elect Director Denis Turcotte Management For For 1.11 Elect Director John D. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DOVER CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Cremin Management For For 1b Elect Director Jean-Pierre M. Ergas Management For For 1c Elect Director Peter T. Francis Management For For 1d Elect Director Kristiane C. Graham Management For For 1e Elect Director Michael F. Johnston Management For For 1f Elect Director Robert A. Livingston Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Bernard G. Rethore Management For For 1i Elect Director Michael B. Stubbs Management For For 1j Elect Director Stephen M. Todd Management For For 1k Elect Director Stephen K. Wagner Management For For 1l Elect Director Mary A. Winston Management For For 2 Ratify PricewaterhouseCoopers LLC as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against DSW INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:DSW Security ID:23334L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jay L. Schottenstein Management For For 1.2 Elect Director Michael R. MacDonald Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DTE ENERGY COMPANY Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against For 7 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For ENSCO PLC Meeting Date:MAY 18, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Keith O. Rattie as Director Management For For 1h Re-elect Paul E. Rowsey, III as Director Management For For 1i Re-elect Carl G. Trowell as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Ratify KPMG as US Independent Auditor Management For For 4 Appoint KPMG LLP as UK Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Amend Executive Incentive Bonus Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Accept Financial Statements and Statutory Reports Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Gary Waterman Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EVERSOURCE ENERGY Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Paul A. La Camera Management For For 1.8 Elect Director Kenneth R. Leibler Management For For 1.9 Elect Director Thomas J. May Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Amend Declaration of Trust to Change the Name of the Company from Northeast Utilities to Eversource Energy Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For FIRST SOLAR, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ('Chip') Hambro Management For For 1.5 Elect Director James A. Hughes Management For For 1.6 Elect Director Craig Kennedy Management For For 1.7 Elect Director James F. Nolan Management For For 1.8 Elect Director William J. Post Management For For 1.9 Elect Director J. Thomas Presby Management For Withhold 1.10 Elect Director Paul H. Stebbins Management For Withhold 1.11 Elect Director Michael T. Sweeney Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For FORTUNE BRANDS HOME & SECURITY, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:FBHS Security ID:34964C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann F. Hackett Management For For 1b Elect Director John G. Morikis Management For For 1c Elect Director Ronald V. Waters, III Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GAMESTOP CORP. Meeting Date:JUN 23, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel A. DeMatteo Management For For 1.2 Elect Director Thomas N. Kelly, Jr. Management For For 1.3 Elect Director Shane S. Kim Management For For 1.4 Elect Director J. Paul Raines Management For For 1.5 Elect Director Gerald R. Szczepanski Management For For 1.6 Elect Director Kathy P. Vrabeck Management For For 1.7 Elect Director Lawrence S. Zilavy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For GENTEX CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Gary Goode Management For For 1.3 Elect Director Pete Hoekstra Management For For 1.4 Elect Director James Hollars Management For For 1.5 Elect Director John Mulder Management For For 1.6 Elect Director Mark Newton Management For For 1.7 Elect Director Richard Schaum Management For For 1.8 Elect Director Frederick Sotok Management For For 1.9 Elect Director James Wallace Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Restricted Stock Plan Management For Against 5 Amend Qualified Employee Stock Purchase Plan Management For For GENWORTH FINANCIAL, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:GNW Security ID:37247D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Bolinder Management For For 1.2 Elect Director G. Kent Conrad Management For For 1.3 Elect Director Melina E. Higgins Management For For 1.4 Elect Director Nancy J. Karch Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Christine B. Mead Management For Against 1.7 Elect Director David M. Moffett Management For For 1.8 Elect Director Thomas E. Moloney Management For Against 1.9 Elect Director James A. Parke Management For Against 1.10 Elect Director James S. Riepe Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against HARLEY-DAVIDSON, INC. Meeting Date:APR 25, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. John Anderson Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Michael J. Cave Management For For 1.4 Elect Director George H. Conrades Management For For 1.5 Elect Director Donald A. James Management For Withhold 1.6 Elect Director Matthew S. Levatich Management For For 1.7 Elect Director Sara L. Levinson Management For For 1.8 Elect Director N. Thomas Linebarger Management For For 1.9 Elect Director George L. Miles, Jr. Management For For 1.10 Elect Director James A. Norling Management For For 1.11 Elect Director Jochen Zeitz Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For Against HASBRO, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:HAS Security ID:418056107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Alan R. Batkin Management For For 1.3 Elect Director Kenneth A. Bronfin Management For For 1.4 Elect Director Michael R. Burns Management For For 1.5 Elect Director Lisa Gersh Management For For 1.6 Elect Director Brian D. Goldner Management For For 1.7 Elect Director Alan G. Hassenfeld Management For For 1.8 Elect Director Tracy A. Leinbach Management For For 1.9 Elect Director Edward M. Philip Management For For 1.10 Elect Director Richard S. Stoddart Management For For 1.11 Elect Director Linda K. Zecher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against 6 Limit Accelerated Vesting of Equity Awards Upon a Change in Control Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 04, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 25, 2015 Record Date:DEC 19, 2014 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Cloues, II Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Eduardo R. Menasce Management For For 1.4 Elect Director Stuart A. Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HOLLYFRONTIER CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director Leldon E. Echols Management For For 1c Elect Director R. Kevin Hardage Management For For 1d Elect Director Michael C. Jennings Management For For 1e Elect Director Robert J. Kostelnik Management For For 1f Elect Director James H. Lee Management For For 1g Elect Director Franklin Myers Management For For 1h Elect Director Michael E. Rose Management For For 1i Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability, Including GHG Goals Shareholder Against For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Vote Requirements to Amend Bylaws Shareholder Against For HUDSON CITY BANCORP, INC. Meeting Date:DEC 16, 2014 Record Date:OCT 21, 2014 Meeting Type:ANNUAL Ticker:HCBK Security ID:443683107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Bardel Management For For 1.2 Elect Director Scott A. Belair Management For For 1.3 Elect Director Anthony J. Fabiano Management For For 1.4 Elect Director Cornelius E. Golding Management For For 1.5 Elect Director Donald O. Quest Management For For 1.6 Elect Director Joseph G. Sponholz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INGREDION INCORPORATED Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:INGR Security ID:457187102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Luis Aranguren-Trellez Management For For 1b Elect Director David B. Fischer Management For For 1c Elect Director Ilene S. Gordon Management For For 1d Elect Director Paul Hanrahan Management For For 1e Elect Director Rhonda L. Jordan Management For For 1f Elect Director Gregory B. Kenny Management For For 1g Elect Director Barbara A. Klein Management For For 1h Elect Director Victoria J. Reich Management For For 1i Elect Director Dwayne A. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For INTREPID POTASH, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:IPI Security ID:46121Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Considine Management For Against 1.2 Elect Director Chris A. Elliott Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ITC HOLDINGS CORP. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ITC Security ID:465685105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert Ernst Management For For 1.2 Elect Director Christopher H. Franklin Management For For 1.3 Elect Director Edward G. Jepsen Management For For 1.4 Elect Director David R. Lopez Management For For 1.5 Elect Director Hazel R. O'Leary Management For For 1.6 Elect Director Thomas G. Stephens Management For Withhold 1.7 Elect Director G. Bennett Stewart, III Management For For 1.8 Elect Director Lee C. Stewart Management For For 1.9 Elect Director Joseph L. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Approve Omnibus Stock Plan Management For Against 6 Amend Bylaws Call Special Meetings Shareholder Against For ITT CORPORATION Meeting Date:MAY 08, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ITT Security ID:450911201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Orlando D. Ashford Management For For 1b Elect Director G. Peter D'Aloia Management For For 1c Elect Director Donald DeFosset, Jr. Management For For 1d Elect Director Christina A. Gold Management For For 1e Elect Director Richard P. Lavin Management For For 1f Elect Director Frank T. MacInnis Management For For 1g Elect Director Rebecca A. McDonald Management For For 1h Elect Director Timothy H. Powers Management For For 1i Elect Director Denise L. Ramos Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 23, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 1.11 Elect Director John A. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against JOHN WILEY & SONS, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 22, 2014 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mari J. Baker Management For For 1.2 Elect Director George Bell Management For For 1.3 Elect Director Raymond W. McDaniel, Jr. Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For KBR, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:KBR Security ID:48242W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Baldwin Management For For 1.2 Elect Director James R. Blackwell Management For Withhold 1.3 Elect Director Stuart J. B. Bradie Management For For 1.4 Elect Director Loren K. Carroll Management For For 1.5 Elect Director Jeffrey E. Curtiss Management For For 1.6 Elect Director Umberto della Sala Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director Jack B. Moore Management For For 1.9 Elect Director Richard J. Slater Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against KEYCORP Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce D. Broussard Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Demos Parneros Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For KEYSIGHT TECHNOLOGIES, INC. Meeting Date:MAR 19, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:KEYS Security ID:49338L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald S. Nersesian Management For For 1.2 Elect Director Charles J. Dockendorff Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year KLA-TENCOR CORPORATION Meeting Date:NOV 05, 2014 Record Date:SEP 16, 2014 Meeting Type:ANNUAL Ticker:KLAC Security ID:482480100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward W. Barnholt Management For For 1.2 Elect Director Robert M. Calderoni Management For For 1.3 Elect Director John T. Dickson Management For For 1.4 Elect Director Emiko Higashi Management For For 1.5 Elect Director Kevin J. Kennedy Management For For 1.6 Elect Director Gary B. Moore Management For For 1.7 Elect Director Robert A. Rango Management For For 1.8 Elect Director Richard P. Wallace Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KNOWLES CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Cremin Management For For 1.2 Elect Director Didier Hirsch Management For For 1.3 Elect Director Ronald Jankov Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For L-3 COMMUNICATIONS HOLDINGS, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:LLL Security ID:502424104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Ann E. Dunwoody Management For For 1.1b Elect Director Lewis Kramer Management For Against 1.1c Elect Director Robert B. Millard Management For For 1.1d Elect Director Vincent Pagano, Jr. Management For For 1.1e Elect Director H. Hugh Shelton Management For For 1.1f Elect Director Arthur L. Simon Management For Against 1.1g Elect Director Michael T. Strianese Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Amend Bylaws to Call Special Meetings Shareholder Against For LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director D. Gary Gilliland Management For For 1d Elect Director David P. King Management For For 1e Elect Director Garheng Kong Management For For 1f Elect Director Robert E. Mittelstaedt, Jr. Management For For 1g Elect Director Peter M. Neupert Management For For 1h Elect Director Adam H. Schechter Management For For 1i Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For LEIDOS HOLDINGS, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:LDOS Security ID:525327102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David G. Fubini Management For For 1b Elect Director John J. Hamre Management For For 1c Elect Director Miriam E. John Management For For 1d Elect Director John P. Jumper Management For For 1e Elect Director Harry M.J. Kraemer, Jr. Management For For 1f Elect Director Roger A. Krone Management For For 1g Elect Director Gary S. May Management For For 1h Elect Director Lawrence C. Nussdorf Management For For 1i Elect Director Robert S. Shapard Management For For 1j Elect Director Noel B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For LIBERTY PROPERTY TRUST Meeting Date:MAY 12, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:LPT Security ID:531172104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick F. Buchholz Management For For 1.2 Elect Director Thomas C. Deloach, Jr. Management For For 1.3 Elect Director Katherine E. Dietze Management For For 1.4 Elect Director Antonio Fernandez Management For For 1.5 Elect Director Daniel P. Garton Management For For 1.6 Elect Director William P. Hankowsky Management For For 1.7 Elect Director M. Leanne Lachman Management For For 1.8 Elect Director David L. Lingerfelt Management For For 1.9 Elect Director Fredric J. Tomczyk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For LIFEPOINT HEALTH, INC. Meeting Date:JUN 02, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:LPNT Security ID:53219L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marguerite W. Kondracke Management For For 1.2 Elect Director John E. Maupin, Jr. Management For Withhold 1.3 Elect Director Marilyn B. Tavenner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For MARSH & MCLENNAN COMPANIES, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:MMC Security ID:571748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Oscar Fanjul Management For For 1b Elect Director Daniel S. Glaser Management For For 1c Elect Director H. Edward Hanway Management For For 1d Elect Director Lord Lang of Monkton Management For For 1e Elect Director Elaine La Roche Management For For 1f Elect Director Maria Silvia Bastos Marques Management For For 1g Elect Director Steven A. Mills Management For For 1h Elect Director Bruce P. Nolop Management For For 1i Elect Director Marc D. Oken Management For For 1j Elect Director Morton O. Schapiro Management For For 1k Elect Director Lloyd M. Yates Management For For 1l Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 18, 2014 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Executive Incentive Bonus Plan Management For For MEADWESTVACO CORPORATION Meeting Date:JUN 24, 2015 Record Date:MAY 04, 2015 Meeting Type:SPECIAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MEDNAX, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:MD Security ID:58502B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cesar L. Alvarez Management For Withhold 1.2 Elect Director Karey D. Barker Management For For 1.3 Elect Director Waldemar A. Carlo Management For For 1.4 Elect Director Michael B. Fernandez Management For For 1.5 Elect Director Paul G. Gabos Management For For 1.6 Elect Director Pascal J. Goldschmidt Management For For 1.7 Elect Director Manuel Kadre Management For For 1.8 Elect Director Roger J. Medel Management For For 1.9 Elect Director Donna E. Shalala Management For For 1.10 Elect Director Enrique J. Sosa Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 25, 2014 Record Date:JUL 01, 2014 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MRC GLOBAL INC. Meeting Date:APR 29, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:MRC Security ID:55345K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew R. Lane Management For For 1.2 Elect Director Leonard M. Anthony Management For For 1.3 Elect Director Rhys J. Best Management For For 1.4 Elect Director Henry Cornell Management For For 1.5 Elect Director Craig Ketchum Management For For 1.6 Elect Director Gerard P. Krans Management For For 1.7 Elect Director Cornelis A. Linse Management For For 1.8 Elect Director John A. Perkins Management For For 1.9 Elect Director H.B. Wehrle, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For MURPHY OIL CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:MUR Security ID:626717102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director T. Jay Collins Management For For 1b Elect Director Steven A. Cosse Management For For 1c Elect Director Claiborne P. Deming Management For For 1d Elect Director Lawrence R. Dickerson Management For For 1e Elect Director Roger W. Jenkins Management For For 1f Elect Director James V. Kelley Management For For 1g Elect Director Walentin Mirosh Management For For 1h Elect Director R. Madison Murphy Management For For 1i Elect Director Jeffrey W. Nolan Management For For 1j Elect Director Neal E. Schmale Management For For 1k Elect Director Laura A. Sugg Management For For 1l Elect Director Caroline G. Theus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For NORDSTROM, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Phyllis J. Campbell Management For For 1c Elect Director Michelle M. Ebanks Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Robert G. Miller Management For For 1f Elect Director Blake W. Nordstrom Management For For 1g Elect Director Erik B. Nordstrom Management For For 1h Elect Director Peter E. Nordstrom Management For For 1i Elect Director Philip G. Satre Management For For 1j Elect Director Brad D. Smith Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Alison A. Winter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 21, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Linda Walker Bynoe Management For For 1.1b Elect Director Susan Crown Management For For 1.1c Elect Director Dean M. Harrison Management For For 1.1d Elect Director Dipak C. Jain Management For For 1.1e Elect Director Jose Luis Prado Management For For 1.1f Elect Director John W. Rowe Management For For 1.1g Elect Director Martin P. Slark Management For For 1.1h Elect Director David H. B. Smith, Jr. Management For For 1.1i Elect Director Donald Thompson Management For For 1.1j Elect Director Charles A. Tribbett, III Management For For 1.1k Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against For NUCOR CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Harvey B. Gantt Management For For 1.3 Elect Director Gregory J. Hayes Management For For 1.4 Elect Director Victoria F. Haynes Management For For 1.5 Elect Director Bernard L. Kasriel Management For For 1.6 Elect Director Christopher J. Kearney Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Political Contributions Shareholder Against For NVIDIA CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NVDA Security ID:67066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert K. Burgess Management For For 1b Elect Director Tench Coxe Management For For 1c Elect Director Persis S. Drell Management For For 1d Elect Director James C. Gaither Management For For 1e Elect Director Jen-Hsun Huang Management For For 1f Elect Director Dawn Hudson Management For For 1g Elect Director Harvey C. Jones Management For For 1h Elect Director Michael G. McCaffery Management For For 1i Elect Director William J. Miller Management For For 1j Elect Director Mark L. Perry Management For For 1k Elect Director A. Brooke Seawell Management For For 1l Elect Director Mark A. Stevens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For OMNICARE, INC. Meeting Date:JUN 01, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:OCR Security ID:681904108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John L. Bernbach Management For For 1b Elect Director James G. Carlson Management For For 1c Elect Director Mark A. Emmert Management For For 1d Elect Director Steven J. Heyer Management For For 1e Elect Director Samuel R. Leno Management For For 1f Elect Director Nitin Sahney Management For For 1g Elect Director Barry P. Schochet Management For For 1h Elect Director James D. Shelton Management For Against 1i Elect Director Amy Wallman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For OWENS CORNING Meeting Date:APR 16, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. McMonagle Management For For 1.2 Elect Director W. Howard Morris Management For For 1.3 Elect Director Suzanne P. Nimocks Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR PLC Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director T. Michael Glenn Management For For 1f Elect Director David H. Y. Ho Management For For 1g Elect Director Randall J. Hogan Management For For 1h Elect Director David A. Jones Management For For 1i Elect Director Ronald L. Merriman Management For For 1j Elect Director William T. Monahan Management For For 1k Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Authorize General Meetings Outside the Republic of Ireland Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PETSMART, INC. Meeting Date:MAR 06, 2015 Record Date:JAN 29, 2015 Meeting Type:SPECIAL Ticker:PETM Security ID:716768106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PRINCIPAL FINANCIAL GROUP, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PFG Security ID:74251V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Hochschild Management For For 1.2 Elect Director Daniel J. Houston Management For For 1.3 Elect Director Elizabeth E. Tallett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PULTEGROUP, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:PHM Security ID:745867101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director Bryce Blair Management For For 1.3 Elect Director Richard J. Dugas, Jr. Management For For 1.4 Elect Director Thomas J. Folliard Management For For 1.5 Elect Director Cheryl W. Grise Management For For 1.6 Elect Director Andre J. Hawaux Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director Patrick J. O'Leary Management For For 1.9 Elect Director James J. Postl Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against RAYMOND JAMES FINANCIAL, INC. Meeting Date:FEB 19, 2015 Record Date:DEC 29, 2014 Meeting Type:ANNUAL Ticker:RJF Security ID:754730109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shelley G. Broader Management For For 1.2 Elect Director Jeffrey N. Edwards Management For For 1.3 Elect Director Benjamin C. Esty Management For For 1.4 Elect Director Francis S. Godbold Management For For 1.5 Elect Director Thomas A. James Management For For 1.6 Elect Director Gordon L. Johnson Management For For 1.7 Elect Director Paul C. Reilly Management For For 1.8 Elect Director Robert P. Saltzman Management For Against 1.9 Elect Director Hardwick Simmons Management For For 1.10 Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Board Qualifications Management For Against 4 Ratify KPMG LLP as Auditors Management For For REALOGY HOLDINGS CORP. Meeting Date:MAY 01, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:RLGY Security ID:75605Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc E. Becker Management For For 1.2 Elect Director Richard A. Smith Management For For 1.3 Elect Director Michael J. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For REGAL-BELOIT CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Stephen M. Burt Management For For 1.1b Elect Director Anesa Chaibi Management For For 1.1c Elect Director Dean A. Foate Management For For 1.1d Elect Director Henry W. Knueppel Management For For 2 Declassify the Board of Directors Management For For 3 Change Company Name Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director George W. Bryan Management For For 1.1b Elect Director Carolyn H. Byrd Management For For 1.1c Elect Director David J. Cooper, Sr. Management For For 1.1d Elect Director Don DeFosset Management For For 1.1e Elect Director Eric C. Fast Management For For 1.1f Elect Director O. B. Grayson Hall, Jr. Management For For 1.1g Elect Director John D. Johns Management For For 1.1h Elect Director Ruth Ann Marshall Management For For 1.1i Elect Director Susan W. Matlock Management For For 1.1j Elect Director John E. Maupin, Jr. Management For For 1.1k Elect Director Charles D. McCrary Management For Against 1.1l Elect Director Lee J. Styslinger, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian G. J. Gray Management For For 1.2 Elect Director William F. Hagerty, IV Management For For 1.3 Elect Director Kevin J. O'Donnell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Restricted Stock Plan Management For For 4 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 21, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 03, 2015 Record Date:DEC 08, 2014 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Betty C. Alewine Management For For A2 Elect Director J. Phillip Holloman Management For For A3 Elect Director Verne G. Istock Management For For A4 Elect Director Lawrence D. Kingsley Management For For A5 Elect Director Lisa A. Payne Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Adopt Majority Voting for Uncontested Election of Directors Management For For ROWAN COMPANIES PLC Meeting Date:AUG 15, 2014 Record Date:JUN 19, 2014 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For ROWAN COMPANIES PLC Meeting Date:MAY 01, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Thomas P. Burke as Director Management For For 1b Elect William T. Fox, III as Director Management For For 1c Elect Graham Hearne as Director Management For For 1d Elect Thomas R. Hix as Director Management For For 1e Elect Suzanne P. Nimocks as Director Management For For 1f Elect P. Dexter Peacock as Director Management For For 1g Elect John J. Quicke as Director Management For For 1h Elect W. Matt Ralls as Director Management For For 1i Elect Tore I. Sandvold as Director Management For For 2 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 3 Reappoint Deloitte LLP as U.K. Auditors Management For For 4 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANDISK CORPORATION Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael E. Marks Management For For 1b Elect Director Irwin Federman Management For Against 1c Elect Director Steven J. Gomo Management For For 1d Elect Director Eddy W. Hartenstein Management For For 1e Elect Director Chenming Hu Management For Against 1f Elect Director Catherine P. Lego Management For For 1g Elect Director Sanjay Mehrotra Management For For 1h Elect Director D. Scott Mercer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:SAIC Security ID:808625107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Bedingfield Management For For 1b Elect Director Deborah B. Dunie Management For For 1c Elect Director Thomas F. Frist, III Management For For 1d Elect Director John J. Hamre Management For For 1e Elect Director Timothy J. Mayopoulos Management For For 1f Elect Director Anthony J. Moraco Management For For 1g Elect Director Donna S. Morea Management For For 1h Elect Director Edward J. Sanderson, Jr. Management For For 1i Elect Director Steven R. Shane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For SIGMA-ALDRICH CORPORATION Meeting Date:DEC 05, 2014 Record Date:OCT 29, 2014 Meeting Type:SPECIAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Benjamin H. Griswold, IV Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director John F. Lundgren Management For For 1.10 Elect Director Marianne M. Parrs Management For For 1.11 Elect Director Robert L. Ryan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STAPLES, INC. Meeting Date:JUN 01, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:SPLS Security ID:855030102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Basil L. Anderson Management For For 1b Elect Director Drew G. Faust Management For For 1c Elect Director Paul-Henri Ferrand Management For For 1d Elect Director Kunal S. Kamlani Management For For 1e Elect Director Carol Meyrowitz Management For For 1f Elect Director Rowland T. Moriarty Management For For 1g Elect Director Ronald L. Sargent Management For For 1h Elect Director Robert E. Sulentic Management For For 1i Elect Director Raul Vazquez Management For For 1j Elect Director Vijay Vishwanath Management For For 1k Elect Director Paul F. Walsh Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Eliminate or Restrict Severance Agreements (Change-in-Control) Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 22, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director David D. Dunlap Management For For 1.3 Elect Director James M. Funk Management For For 1.4 Elect Director Terence E. Hall Management For For 1.5 Elect Director Peter D. Kinnear Management For For 1.6 Elect Director Michael M. McShane Management For For 1.7 Elect Director W. Matt Ralls Management For For 1.8 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For SYMANTEC CORPORATION Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:SYMC Security ID:871503108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Brown Management For For 1b Elect Director Frank E. Dangeard Management For For 1c Elect Director Geraldine B. Laybourne Management For For 1d Elect Director David L. Mahoney Management For For 1e Elect Director Robert S. Miller Management For For 1f Elect Director Anita M. Sands Management For For 1g Elect Director Daniel H. Schulman Management For For 1h Elect Director V. Paul Unruh Management For For 1i Elect Director Suzanne M. Vautrinot Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TERADATA CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:TDC Security ID:88076W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lisa R. Bacus Management For For 1b Elect Director Michael F. Koehler Management For For 1c Elect Director James M. Ringler Management For For 1d Elect Director John G. Schwarz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TERADYNE, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:TER Security ID:880770102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. Bradley Management For For 1.2 Elect Director Daniel W. Christman Management For For 1.3 Elect Director Edwin J. Gillis Management For For 1.4 Elect Director Timothy E. Guertin Management For For 1.5 Elect Director Mark E. Jagiela Management For For 1.6 Elect Director Mercedes Johnson Management For For 1.7 Elect Director Paul J. Tufano Management For For 1.8 Elect Director Roy A. Vallee Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Beyer Management For For 1b Elect Director Kermit R. Crawford Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director Herbert L. Henkel Management For For 1e Elect Director Siddharth N. (Bobby) Mehta Management For For 1f Elect Director Andrea Redmond Management For For 1g Elect Director John W. Rowe Management For For 1h Elect Director Judith A. Sprieser Management For For 1i Elect Director Mary Alice Taylor Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Share Retention Policy For Senior Executives Shareholder Against Against THE BABCOCK & WILCOX COMPANY Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:BWC Security ID:05615F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan A. Bertsch Management For For 1.2 Elect Director Thomas A. Christopher Management For For 1.3 Elect Director Stephen G. Hanks Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For THE GAP, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:GPS Security ID:364760108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Domenico De Sole Management For For 1b Elect Director Robert J. Fisher Management For Against 1c Elect Director William S. Fisher Management For For 1d Elect Director Isabella D. Goren Management For For 1e Elect Director Bob L. Martin Management For For 1f Elect Director Jorge P. Montoya Management For For 1g Elect Director Arthur Peck Management For For 1h Elect Director Mayo A. Shattuck, III Management For For 1i Elect Director Katherine Tsang Management For For 1j Elect Director Padmasree Warrior Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MOSAIC COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Denise C. Johnson Management For For 1d Elect Director Robert L. Lumpkins Management For For 1e Elect Director William T. Monahan Management For For 1f Elect Director James L. Popowich Management For For 1g Elect Director James T. Prokopanko Management For For 1h Elect Director Steven M. Seibert Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PROGRESSIVE CORPORATION Meeting Date:MAY 15, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stuart B. Burgdoerfer Management For For 1.2 Elect Director Charles A. Davis Management For For 1.3 Elect Director Roger N. Farah Management For For 1.4 Elect Director Lawton W. Fitt Management For For 1.5 Elect Director Stephen R. Hardis Management For For 1.6 Elect Director Jeffrey D. Kelly Management For For 1.7 Elect Director Patrick H. Nettles Management For For 1.8 Elect Director Glenn M. Renwick Management For For 1.9 Elect Director Bradley T. Sheares Management For For 1.10 Elect Director Barbara R. Snyder Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP (PwC) as Auditors Management For For TIDEWATER INC. Meeting Date:JUL 31, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Richard A. Pattarozzi Management For For 1.7 Elect Director Jeffrey M. Platt Management For For 1.8 Elect Director Robert L. Potter Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For TOTAL SYSTEM SERVICES, INC. Meeting Date:APR 28, 2015 Record Date:FEB 18, 2015 Meeting Type:ANNUAL Ticker:TSS Security ID:891906109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James H. Blanchard Management For For 1b Elect Director Kriss Cloninger, III Management For For 1c Elect Director Walter W. Driver, Jr. Management For For 1d Elect Director Gardiner W. Garrard, Jr. Management For Against 1e Elect Director Sidney E. Harris Management For For 1f Elect Director William M. Isaac Management For For 1g Elect Director Mason H. Lampton Management For For 1h Elect Director Connie D. McDaniel Management For For 1i Elect Director H. Lynn Page Management For For 1j Elect Director Philip W. Tomlinson Management For For 1k Elect Director John T. Turner Management For For 1l Elect Director Richard W. Ussery Management For For 1m Elect Director M. Troy Woods Management For For 1n Elect Director James D. Yancey Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOWERS WATSON & CO. Meeting Date:NOV 13, 2014 Record Date:SEP 16, 2014 Meeting Type:ANNUAL Ticker:TW Security ID:891894107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Victor F. Ganzi Management For For 1b Elect Director John J. Haley Management For For 1c Elect Director Leslie S. Heisz Management For For 1d Elect Director Brendan R. O'Neill Management For Against 1e Elect Director Linda D. Rabbitt Management For For 1f Elect Director Gilbert T. Ray Management For For 1g Elect Director Paul Thomas Management For For 1h Elect Director Wilhelm Zeller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ULTRA PETROLEUM CORP. Meeting Date:MAY 21, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:UPL Security ID:903914109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael D. Watford Management For For 1b Elect Director W. Charles Helton Management For For 1c Elect Director Stephen J. McDaniel Management For For 1d Elect Director Roger A. Brown Management For For 1e Elect Director Michael J. Keeffe Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officer's Compensation Management For Against 4 Report on Sustainability Shareholder Against For UNIT CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Nikkel Management For For 1.2 Elect Director Robert J. Sullivan, Jr. Management For For 1.3 Elect Director Gary R. Christopher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For URBAN OUTFITTERS, INC. Meeting Date:JUN 02, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:URBN Security ID:917047102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Antoian Management For For 1.2 Elect Director Scott A. Belair Management For Against 1.3 Elect Director Harry S. Cherken, Jr. Management For Against 1.4 Elect Director Margaret A. Hayne Management For For 1.5 Elect Director Richard A. Hayne Management For For 1.6 Elect Director Elizabeth Ann Lambert Management For For 1.7 Elect Director Joel S. Lawson, III Management For For 1.8 Elect Director Robert H. Strouse Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against 5 Proxy Access Shareholder Against For W. R. BERKLEY CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:WRB Security ID:084423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William R. ('Wm.') Berkley Management For For 1.2 Elect Director Christopher L. Augostini Management For For 1.3 Elect Director George G. Daly Management For For 1.4 Elect Director Jack H. Nusbaum Management For Against 2 Amend Omnibus Stock Plan Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For Against W.W. GRAINGER, INC. Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director William K. Hall Management For For 1.5 Elect Director Stuart L. Levenick Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director Gary L. Rogers Management For For 1.9 Elect Director James T. Ryan Management For For 1.10 Elect Director E. Scott Santi Management For For 1.11 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WABCO HOLDINGS INC. Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:WBC Security ID:92927K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael T. Smith Management For For 1.2 Elect Director Jean-Paul L. Montupet Management For For 1.3 Elect Director David N. ('Nick') Reilly Management For For 2 Ratify Ernst &Young Belgium as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XEROX CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ursula M. Burns Management For For 1.2 Elect Director Richard J. Harrington Management For For 1.3 Elect Director William Curt Hunter Management For For 1.4 Elect Director Robert J. Keegan Management For For 1.5 Elect Director Charles Prince Management For For 1.6 Elect Director Ann N. Reese Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Sara Martinez Tucker Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XYLEM INC. Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Patrick K. Decker Management For For 1.1b Elect Director Victoria D. Harker Management For For 1.1c Elect Director Markos I. Tambakeras Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reincorporate in Another State [from Indiana to Delaware] Shareholder Against Against ZIMMER HOLDINGS, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:ZMH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Christopher B. Begley Management For For 1.1b Elect Director Betsy J. Bernard Management For For 1.1c Elect Director Paul M. Bisaro Management For For 1.1d Elect Director Gail K. Boudreaux Management For For 1.1e Elect Director David C. Dvorak Management For For 1.1f Elect Director Michael J. Farrell Management For For 1.1g Elect Director Larry C. Glasscock Management For For 1.1h Elect Director Robert A. Hagemann Management For For 1.1i Elect Director Arthur J. Higgins Management For For 1.1j Elect Director Cecil B. Pickett Management For For 2 Amend Non-Employee Director Omnibus Stock Plan Management For For 3 Amend Deferred Compensation Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Small Cap Value Fund A. SCHULMAN, INC. Meeting Date:DEC 12, 2014 Record Date:OCT 17, 2014 Meeting Type:ANNUAL Ticker:SHLM Security ID:808194104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eugene R. Allspach Management For For 1b Elect Director Gregory T. Barmore Management For For 1c Elect Director David G. Birney Management For For 1d Elect Director Joseph M. Gingo Management For For 1e Elect Director Michael A. McManus, Jr. Management For For 1f Elect Director Lee D. Meyer Management For For 1g Elect Director James A. Mitarotonda Management For For 1h Elect Director Ernest J. Novak, Jr. Management For For 1i Elect Director Irvin D. Reid Management For For 1j Elect Director Bernard Rzepka Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For AAR CORP. Meeting Date:OCT 08, 2014 Record Date:AUG 19, 2014 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick J. Kelly Management For For 1.2 Elect Director Peter Pace Management For For 1.3 Elect Director Timothy J. Romenesko Management For For 1.4 Elect Director Ronald B. Woodward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALLEGHENY TECHNOLOGIES INCORPORATED Meeting Date:MAY 01, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:ATI Security ID:01741R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane C. Creel Management For For 1.2 Elect Director John R. Pipski Management For For 1.3 Elect Director James E. Rohr Management For Withhold 1.4 Elect Director David J. Morehouse Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For APOGEE ENTERPRISES, INC. Meeting Date:JUN 25, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL Ticker:APOG Security ID:037598109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bernard P. Aldrich Management For For 1.2 Elect Director John T. Manning Management For For 1.3 Elect Director Joseph F. Puishys Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For APPLIED INDUSTRIAL TECHNOLOGIES, INC. Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:AIT Security ID:03820C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Meier Management For For 1.2 Elect Director Neil A. Schrimsher Management For For 1.3 Elect Director Peter C. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APTARGROUP, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:ATR Security ID:038336103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andreas C. Kramvis Management For For 1.2 Elect Director Maritza Gomez Montiel Management For For 1.3 Elect Director Ralf K. Wunderlich Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Restricted Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:JUN 01, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr. Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:JUL 25, 2014 Record Date:JUN 13, 2014 Meeting Type:PROXY CONTEST Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Blue Card) 1 Revoke Consent to Request Special Meeting Shareholder For For 2 Revoke Consent to Request a Court-Ordered Shareholder Meeting to Vote on a Scheme of Arrangement Shareholder For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Card) 1 Consent to Request Special Meeting Shareholder For Did Not Vote 2 Consent to Request a Court-Ordered Shareholder Meeting to Vote on a Scheme of Arrangement Shareholder For Did Not Vote ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Glyn Jones Management For For 1a.2 Elect Director Gary Gregg Management For For 1a.3 Elect Director Bret Pearlman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For ASSURANT, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:AIZ Security ID:04621X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Elaine D. Rosen Management For For 1.1b Elect Director Howard L. Carver Management For For 1.1c Elect Director Juan N. Cento Management For For 1.1d Elect Director Alan B. Colberg Management For For 1.1e Elect Director Elyse Douglas Management For For 1.1f Elect Director Lawrence V. Jackson Management For For 1.1g Elect Director Charles J. Koch Management For For 1.1h Elect Director Jean-Paul L. Montupet Management For For 1.1i Elect Director Paul J. Reilly Management For For 1.1j Elect Director Robert W. Stein Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASTEC INDUSTRIES, INC. Meeting Date:APR 23, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:ASTE Security ID:046224101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel K. Frierson Management For For 1.2 Elect Director Glen E. Tellock Management For For 1.3 Elect Director James B. Baker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AXIALL CORPORATION Meeting Date:MAY 19, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Carrico Management For Against 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For Against 1.4 Elect Director Robert M. Gervis Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Michael H. McGarry Management For For 1.7 Elect Director William L. Mansfield Management For For 1.8 Elect Director Mark L. Noetzel Management For For 1.9 Elect Director Robert Ripp Management For For 1.10 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP Auditors Management For For BRIGGS & STRATTON CORPORATION Meeting Date:OCT 15, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:BGG Security ID:109043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. McLoughlin Management For For 1.2 Elect Director Henrik C. Slipsager Management For For 1.3 Elect Director Brian C. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For BRISTOW GROUP INC. Meeting Date:JUL 31, 2014 Record Date:JUN 12, 2014 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Jonathan E. Baliff Management For For 1.3 Elect Director Stephen J. Cannon Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Lori A. Gobillot Management For For 1.6 Elect Director Ian A. Godden Management For For 1.7 Elect Director Stephen A. King Management For For 1.8 Elect Director Thomas C. Knudson Management For For 1.9 Elect Director Mathew Masters Management For For 1.10 Elect Director Bruce H. Stover Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BRP INC. (BOMBARDIER RECREATIONAL PRODUCTS INC.) Meeting Date:JUN 11, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:DOO Security ID:05577W200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Beaudoin Management For For 1.2 Elect Director Joshua Bekenstein Management For Withhold 1.3 Elect Director Jose Boisjoli Management For For 1.4 Elect Director JR Andre Bombardier Management For For 1.5 Elect Director Michael Hanley Management For For 1.6 Elect Director Yvonne Hao Management For For 1.7 Elect Director Louis Laporte Management For For 1.8 Elect Director Carlos Mazzorin Management For For 1.9 Elect Director Estelle Metayer Management For For 1.10 Elect Director Nicholas Nomicos Management For For 1.11 Elect Director Daniel J. O'Neill Management For For 1.12 Elect Director Edward Philip Management For For 1.13 Elect Director Joseph Robbins Management For For 2 Ratify Deloitte LLP as Auditors Management For For BRUNSWICK CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BC Security ID:117043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Manuel A. Fernandez Management For For 1b Elect Director Mark D. Schwabero Management For For 1c Elect Director David V. Singer Management For For 1d Elect Director Jane L. Warner Management For For 1e Elect Director J. Steven Whisler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CABOT CORPORATION Meeting Date:MAR 12, 2015 Record Date:JAN 16, 2015 Meeting Type:ANNUAL Ticker:CBT Security ID:127055101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John K. McGillicuddy Management For For 1.2 Elect Director John F. O'Brien Management For For 1.3 Elect Director Lydia W. Thomas Management For For 1.4 Elect Director Mark S. Wrighton Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Stock Award Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For CALERES INC Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mario L. Baeza Management For For 1.2 Elect Director Lori H. Greeley Management For For 1.3 Elect Director Mahendra R. Gupta Management For For 2 Change Company Name to Caleres, Inc. Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Frias Management For For 1.2 Elect Director Lawrence A. Sala Management For For 1.3 Elect Director Magalen C. Webert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For CARPENTER TECHNOLOGY CORPORATION Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:CRS Security ID:144285103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. Karol Management For Withhold 1.2 Elect Director Robert R. McMaster Management For For 1.3 Elect Director Gregory A. Pratt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHEMICAL FINANCIAL CORPORATION Meeting Date:APR 20, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary E. Anderson Management For For 1.2 Elect Director James R. Fitterling Management For For 1.3 Elect Director Terence F. Moore Management For For 1.4 Elect Director John E. Pelizzari Management For For 1.5 Elect Director David B. Ramaker Management For For 1.6 Elect Director Larry D. Stauffer Management For For 1.7 Elect Director Franklin C. Wheatlake Management For For 2 Increase Authorized Common Stock Management For Against 3 Authorize New Class of Preferred Stock Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COHU, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Caggia Management For For 1.2 Elect Director Karl H. Funke Management For For 1.3 Elect Director Luis A. Muller Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For CROCS, INC. Meeting Date:JUN 08, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:CROX Security ID:227046109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Frasch Management For For 1.2 Elect Director Gregg S. Ribatt Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For DREW INDUSTRIES INCORPORATED Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:DW Security ID:26168L205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Fix Number of Directors at Nine Management For For 3.1 Elect Director James F. Gero Management For For 3.2 Elect Director Leigh J. Abrams Management For For 3.3 Elect Director Frederick B. Hegi, Jr. Management For For 3.4 Elect Director David A. Reed Management For For 3.5 Elect Director John B. Lowe, Jr. Management For For 3.6 Elect Director Jason D. Lippert Management For For 3.7 Elect Director Brendan J. Deely Management For For 3.8 Elect Director Frank J. Crespo Management For For 3.9 Elect Director Kieran O'Sullivan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify KPMG LLP as Auditors Management For For EMCOR GROUP, INC. Meeting Date:JUN 11, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:EME Security ID:29084Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Altmeyer Management For For 1b Elect Director Stephen W. Bershad Management For For 1c Elect Director David A.B. Brown Management For For 1d Elect Director Larry J. Bump Management For For 1e Elect Director Anthony J. Guzzi Management For For 1f Elect Director Richard F. Hamm, Jr. Management For For 1g Elect Director David H. Laidley Management For For 1h Elect Director Frank T. MacInnis Management For For 1i Elect Director Jerry E. Ryan Management For For 1j Elect Director Michael T. Yonker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For ENERGEN CORPORATION Meeting Date:APR 30, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:EGN Security ID:29265N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Hargett Management For For 1.2 Elect Director Alan A. Kleier Management For For 1.3 Elect Director Stephen A. Snider Management For For 1.4 Elect Director Gary C. Youngblood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 5 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against ENERSYS Meeting Date:JUL 31, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:ENS Security ID:29275Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seifi Ghasemi Management For Against 1.2 Elect Director John F. Lehman Management For For 1.3 Elect Director Dennis S. Marlo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ENPRO INDUSTRIES, INC. Meeting Date:APR 29, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:NPO Security ID:29355X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen E. Macadam Management For For 1.2 Elect Director Thomas M. Botts Management For For 1.3 Elect Director Felix M. Brueck Management For For 1.4 Elect Director B. Bernard Burns, Jr. Management For For 1.5 Elect Director Diane C. Creel Management For For 1.6 Elect Director Gordon D. Harnett Management For For 1.7 Elect Director David L. Hauser Management For For 1.8 Elect Director Kees van der Graaf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For EVERBANK FINANCIAL CORP Meeting Date:MAY 21, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:EVER Security ID:29977G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Clements Management For For 1.2 Elect Director Merrick R. Kleeman Management For For 1.3 Elect Director W. Radford Lovett, II Management For For 1.4 Elect Director Arrington H. Mixon Management For For 1.5 Elect Director Scott M. Stuart Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For EXCEL TRUST, INC. Meeting Date:MAY 04, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:EXL Security ID:30068C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary B. Sabin Management For For 1.2 Elect Director Spencer G. Plumb Management For For 1.3 Elect Director Mark T. Burton Management For For 1.4 Elect Director Bruce G. Blakley Management For For 1.5 Elect Director Burland B. East, III Management For For 1.6 Elect Director Robert E. Parsons, Jr. Management For For 1.7 Elect Director Warren R. Staley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FRANKLIN ELECTRIC CO., INC. Meeting Date:MAY 08, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:FELE Security ID:353514102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerome D. Brady Management For For 1b Elect Director Gregg C. Sengstack Management For For 1c Elect Director David M. Wathen Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENESCO INC. Meeting Date:JUN 25, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:GCO Security ID:371532102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joanna Barsh Management For For 1.2 Elect Director James S. Beard Management For For 1.3 Elect Director Leonard L. Berry Management For For 1.4 Elect Director William F. Blaufuss, Jr. Management For For 1.5 Elect Director James W. Bradford Management For For 1.6 Elect Director Robert J. Dennis Management For For 1.7 Elect Director Matthew C. Diamond Management For For 1.8 Elect Director Marty G. Dickens Management For For 1.9 Elect Director Thurgood Marshall, Jr. Management For For 1.10 Elect Director Kathleen Mason Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For GENESEE & WYOMING INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Richard H. Allert Management For For 1a.2 Elect Director Michael Norkus Management For For 1a.3 Elect Director Ann N. Reese Management For For 1b.4 Elect Director Hunter C. Smith Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GENTEX CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Gary Goode Management For For 1.3 Elect Director Pete Hoekstra Management For For 1.4 Elect Director James Hollars Management For For 1.5 Elect Director John Mulder Management For For 1.6 Elect Director Mark Newton Management For For 1.7 Elect Director Richard Schaum Management For For 1.8 Elect Director Frederick Sotok Management For For 1.9 Elect Director James Wallace Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Restricted Stock Plan Management For Against 5 Amend Qualified Employee Stock Purchase Plan Management For For GERRESHEIMER AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2015 Management For For 6 Elect Andrea Abt to the Supervisory Board Management For For 7 Approve Remuneration System for Management Board Members Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane L. Corwin Management For For 1.2 Elect Director Robert E. Sadler, Jr. Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For GRAINCORP LTD. Meeting Date:DEC 18, 2014 Record Date:DEC 16, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For 4.1 Elect Barbara J. Gibson as Director Management For For 4.2 Elect Daniel J. Mangelsdorf as Director Management For For 4.3 Elect Rebecca Dee-Bradbury as Director Management For For GRANITE CONSTRUCTION INCORPORATED Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GVA Security ID:387328107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David H. Kelsey Management For For 1b Elect Director James W. Bradford, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GROUP 1 AUTOMOTIVE, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:GPI Security ID:398905109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Doyle L. Arnold Management For For 1.2 Elect Director Earl J. Hesterberg Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 09, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Handley Management For For 1.2 Elect Director Maria Teresa Hilado Management For For 1.3 Elect Director Ann W. H. Simonds Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 20, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Lydia I. Beebe Management For For 1.3 Elect Director Frank J. Bramanti Management For For 1.4 Elect Director Walter M. Duer Management For For 1.5 Elect Director Barbara J. Duganier Management For For 1.6 Elect Director James C. Flagg Management For For 1.7 Elect Director John N. Molbeck, Jr. Management For For 1.8 Elect Director Susan Rivera Management For For 1.9 Elect Director Hans D. Rohlf Management For For 1.10 Elect Director Robert A. Rosholt Management For For 1.11 Elect Director J. Mikesell Thomas Management For For 1.12 Elect Director Christopher J.B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:HLX Security ID:42330P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. William Porter Management For For 1.2 Elect Director Anthony Tripodo Management For Withhold 1.3 Elect Director James A. Watt Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 04, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 25, 2015 Record Date:DEC 19, 2014 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Cloues, II Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Eduardo R. Menasce Management For For 1.4 Elect Director Stuart A. Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HOOKER FURNITURE CORPORATION Meeting Date:JUN 04, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:HOFT Security ID:439038100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Toms, Jr. Management For For 1.2 Elect Director W. Christopher Beeler, Jr. Management For For 1.3 Elect Director John L. Gregory, III Management For For 1.4 Elect Director E. Larry Ryder Management For Withhold 1.5 Elect Director David G. Sweet Management For For 1.6 Elect Director Henry G. Williamson, Jr. Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUNTING PLC Meeting Date:APR 15, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:HTG Security ID:G46648104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Annell Bay as Director Management For For 5 Elect John Glick as Director Management For For 6 Re-elect Richard Hunting as Director Management For For 7 Re-elect John Hofmeister as Director Management For For 8 Re-elect John Nicholas as Director Management For For 9 Re-elect Dennis Proctor as Director Management For For 10 Re-elect Peter Rose as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INGRAM MICRO INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:IM Security ID:457153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard I. Atkins Management For Against 1.2 Elect Director David A. Barnes Management For For 1.3 Elect Director Leslie Stone Heisz Management For For 1.4 Elect Director John R. Ingram Management For Against 1.5 Elect Director Dale R. Laurance Management For For 1.6 Elect Director Linda Fayne Levinson Management For Against 1.7 Elect Director Scott A. McGregor Management For For 1.8 Elect Director Carol G. Mills Management For For 1.9 Elect Director Alain Monie Management For For 1.10 Elect Director Wade Oosterman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For KENNAMETAL INC. Meeting Date:OCT 28, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:KMT Security ID:489170100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip A. Dur Management For For 1.2 Elect Director Timothy R. McLevish Management For For 1.3 Elect Director Steven H. Wunning Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For LA-Z-BOY INCORPORATED Meeting Date:AUG 20, 2014 Record Date:JUN 26, 2014 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director John H. Foss Management For For 1.3 Elect Director Richard M. Gabrys Management For For 1.4 Elect Director Janet L. Gurwitch Management For For 1.5 Elect Director David K. Hehl Management For For 1.6 Elect Director Edwin J. Holman Management For For 1.7 Elect Director Janet E. Kerr Management For For 1.8 Elect Director Michael T. Lawton Management For For 1.9 Elect Director H. George Levy Management For For 1.10 Elect Director W. Alan McCollough Management For For 1.11 Elect Director Nido R. Qubein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LINCOLN ELECTRIC HOLDINGS, INC. Meeting Date:APR 23, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:LECO Security ID:533900106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Curtis E. Espeland Management For For 1.2 Elect Director Stephen G. Hanks Management For For 1.3 Elect Director Phillip J. Mason Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For LINDSAY CORPORATION Meeting Date:JAN 26, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:LNN Security ID:535555106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert E. Brunner Management For For 1.2 Elect Director Richard W. Parod Management For For 1.3 Elect Director Michael D. Walter Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For M/I HOMES, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael P. Glimcher Management For For 1.2 Elect Director J. Thomas Mason Management For For 1.3 Elect Director Sharen Jester Turney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MAPLE LEAF FOODS INC. Meeting Date:APR 30, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:MFI Security ID:564905107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Aziz Management For For 1.2 Elect Director W. Geoffrey Beattie Management For For 1.3 Elect Director Gregory A. Boland Management For For 1.4 Elect Director John L. Bragg Management For For 1.5 Elect Director Ronald G. Close Management For For 1.6 Elect Director David L. Emerson Management For For 1.7 Elect Director Jean M. Fraser Management For For 1.8 Elect Director Claude R. Lamoureux Management For For 1.9 Elect Director Michael H. McCain Management For For 1.10 Elect Director James P. Olson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For MCGRATH RENTCORP Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Elizabeth A. Fetter Management For For 1.3 Elect Director Robert C. Hood Management For For 1.4 Elect Director Dennis C. Kakures Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MINERALS TECHNOLOGIES INC. Meeting Date:MAY 13, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:MTX Security ID:603158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Clark Management For For 1.2 Elect Director John J. Carmola Management For For 1.3 Elect Director Marc E. Robinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MONTPELIER RE HOLDINGS LTD. Meeting Date:JUN 30, 2015 Record Date:MAY 26, 2015 Meeting Type:SPECIAL Ticker:MRH Security ID:G62185106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MSA SAFETY INCORPORATED Meeting Date:MAY 12, 2015 Record Date:FEB 12, 2015 Meeting Type:ANNUAL Ticker:MSA Security ID:553498106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas B. Hotopp Management For For 1.2 Elect Director John T. Ryan, III Management For For 1.3 Elect Director Thomas H. Witmer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director John B. Hansen Management For For 1.7 Elect Director Terry Hermanson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MULTI-FINELINE ELECTRONIX, INC. Meeting Date:MAR 04, 2015 Record Date:JAN 07, 2015 Meeting Type:ANNUAL Ticker:MFLX Security ID:62541B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philippe Lemaitre Management For For 1.2 Elect Director Donald K. Schwanz Management For For 1.3 Elect Director Roy Chee Keong Tan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OFG BANCORP Meeting Date:APR 22, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:OFG Security ID:67103X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian S. Inclan Management For For 1.2 Elect Director Pedro Morazzani Management For For 1.3 Elect Director Radames Pena Management For For 1.4 Elect Director Jorge Colon-Gerena Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director S. James Nelson Management For For 1.2 Elect Director Gary L. Rosenthal Management For For 1.3 Elect Director William T. Van Kleef Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 22, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harrington Bischof Management For For 1.2 Elect Director Spencer LeRoy, III Management For For 1.3 Elect Director Charles F. Titterton Management For For 1.4 Elect Director Steven R. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For PEOPLES BANCORP INC. Meeting Date:MAR 03, 2015 Record Date:JAN 26, 2015 Meeting Type:SPECIAL Ticker:PEBO Security ID:709789101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For PEOPLES BANCORP INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PEBO Security ID:709789101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Baker, Jr. Management For For 1.2 Elect Director George W. Broughton Management For For 1.3 Elect Director Richard Ferguson Management For For 1.4 Elect Director Charles W. Sulerzyski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For POWELL INDUSTRIES, INC. Meeting Date:FEB 25, 2015 Record Date:JAN 05, 2015 Meeting Type:ANNUAL Ticker:POWL Security ID:739128106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott E. Rozzell Management For For 1.2 Elect Director Robert C. Tranchon Management For For 1.3 Elect Director John D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGAL-BELOIT CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Stephen M. Burt Management For For 1.1b Elect Director Anesa Chaibi Management For For 1.1c Elect Director Dean A. Foate Management For For 1.1d Elect Director Henry W. Knueppel Management For For 2 Declassify the Board of Directors Management For For 3 Change Company Name Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:MAR 12, 2015 Record Date:JAN 23, 2015 Meeting Type:ANNUAL Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Guenther Braun Management For For 1.2 Elect Director Ralph E. Reins Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:AUG 15, 2014 Record Date:JUN 19, 2014 Meeting Type:SPECIAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Reduction Management For For ROWAN COMPANIES PLC Meeting Date:MAY 01, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Thomas P. Burke as Director Management For For 1b Elect William T. Fox, III as Director Management For For 1c Elect Graham Hearne as Director Management For For 1d Elect Thomas R. Hix as Director Management For For 1e Elect Suzanne P. Nimocks as Director Management For For 1f Elect P. Dexter Peacock as Director Management For For 1g Elect John J. Quicke as Director Management For For 1h Elect W. Matt Ralls as Director Management For For 1i Elect Tore I. Sandvold as Director Management For For 2 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 3 Reappoint Deloitte LLP as U.K. Auditors Management For For 4 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RPM INTERNATIONAL INC. Meeting Date:OCT 09, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:RPM Security ID:749685103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick R. Nance Management For For 1.2 Elect Director Charles A. Ratner Management For For 1.3 Elect Director William B. Summers, Jr. Management For For 1.4 Elect Director Jerry Sue Thornton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Joseph Carleone Management For For 1.3 Elect Director Edward H. Cichurski Management For For 1.4 Elect Director Fergus M. Clydesdale Management For For 1.5 Elect Director James A. D. Croft Management For For 1.6 Elect Director Kenneth P. Manning Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Deborah McKeithan-Gebhardt Management For For 1.9 Elect Director Elaine R. Wedral Management For For 1.10 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 21, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Jennifer A. Chatman Management For For 1.1b Elect Director Robin G. MacGillivray Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SKYWEST, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:SKYW Security ID:830879102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry C. Atkin Management For For 1.2 Elect Director W. Steve Albrecht Management For For 1.3 Elect Director Henry J. Eyring Management For For 1.4 Elect Director Ronald J. Mittelstaedt Management For For 1.5 Elect Director Andrew C. Roberts Management For For 1.6 Elect Director Keith E. Smith Management For For 1.7 Elect Director Steven F. Udvar-Hazy Management For For 1.8 Elect Director James L. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 11, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Virginia L. Anderson Management For For 1.2 Elect Director Ranjana B. Clark Management For For 1.3 Elect Director Timothy A. Holt Management For For 1.4 Elect Director Kevin M. Murai Management For For 1.5 Elect Director Eric E. Parsons Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEEL DYNAMICS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:STLD Security ID:858119100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark D. Millett Management For For 1.2 Elect Director Richard P. Teets, Jr. Management For For 1.3 Elect Director John C. Bates Management For Withhold 1.4 Elect Director Keith E. Busse Management For For 1.5 Elect Director Frank D. Byrne Management For For 1.6 Elect Director Traci M. Dolan Management For For 1.7 Elect Director Paul B. Edgerley Management For For 1.8 Elect Director Jurgen Kolb Management For For 1.9 Elect Director James C. Marcuccilli Management For For 1.10 Elect Director Bradley S. Seaman Management For For 1.11 Elect Director Gabriel L. Shaheen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEPAN COMPANY Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:SCL Security ID:858586100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall S. Dearth Management For For 1.2 Elect Director Gregory E. Lawton Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For STERIS CORPORATION Meeting Date:JUL 30, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Breeden Management For For 1.2 Elect Director Cynthia L. Feldmann Management For For 1.3 Elect Director Jacqueline B. Kosecoff Management For For 1.4 Elect Director David B. Lewis Management For For 1.5 Elect Director Kevin M. McMullen Management For For 1.6 Elect Director Walter M Rosebrough, Jr. Management For For 1.7 Elect Director Mohsen M. Sohi Management For For 1.8 Elect Director John P. Wareham Management For For 1.9 Elect Director Loyal W. Wilson Management For For 1.10 Elect Director Michael B. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TELEFLEX INCORPORATED Meeting Date:MAY 01, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Candace H. Duncan Management For For 1.1b Elect Director Stephen K. Klasko Management For For 1.1c Elect Director Stuart A. Randle Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE CATO CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:CATO Security ID:149205106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. D. Cato Management For For 1.2 Elect Director Thomas E. Meckley Management For For 1.3 Elect Director Bailey W. Patrick Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE HANOVER INSURANCE GROUP, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:THG Security ID:410867105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neal F. Finnegan Management For For 1.2 Elect Director P. Kevin Condron Management For For 1.3 Elect Director Cynthia L. Egan Management For For 1.4 Elect Director Joseph R. Ramrath Management For For 1.5 Elect Director Harriett 'Tee' Taggart Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THOR INDUSTRIES, INC. Meeting Date:DEC 09, 2014 Record Date:OCT 20, 2014 Meeting Type:ANNUAL Ticker:THO Security ID:885160101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Allen Kosowsky Management For For 1.2 Elect Director Jan H. Suwinski Management For For 1.3 Elect Director Wilson Jones Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIDEWATER INC. Meeting Date:JUL 31, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Richard A. Pattarozzi Management For For 1.7 Elect Director Jeffrey M. Platt Management For For 1.8 Elect Director Robert L. Potter Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For TRUSTCO BANK CORP NY Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:TRST Security ID:898349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas O. Maggs Management For For 1.2 Elect Director Robert J. McCormick Management For For 1.3 Elect Director William J. Purdy Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Crowe Horwath LLP as Auditors Management For For UNIT CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Nikkel Management For For 1.2 Elect Director Robert J. Sullivan, Jr. Management For For 1.3 Elect Director Gary R. Christopher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 15, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis A. Smith Management For For 1.2 Elect Director Matthew J. Missad Management For For 1.3 Elect Director Thomas W. Rhodes Management For For 1.4 Elect Director Brian C. Walker Management For For 2 Amend Non-Employee Director Restricted Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALIDUS HOLDINGS, LTD. Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E.A. Carpenter Management For For 1.2 Elect Director Therese M. (Terri) Vaughan Management For For 1.3 Elect Director Christopher E. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers, Ltd., Hamilton, Bermuda as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For WABASH NATIONAL CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:WNC Security ID:929566107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Giromini Management For For 2 Elect Director Martin C. Jischke Management For For 3 Elect Director James D. Kelly Management For For 4 Elect Director John E. Kunz Management For For 5 Elect Director Larry J. Magee Management For For 6 Elect Director Ann D. Murtlow Management For For 7 Elect Director Scott K. Sorensen Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Ernst & Young LLP as Auditors Management For For WATTS WATER TECHNOLOGIES, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:WTS Security ID:942749102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ayers Management For For 1.2 Elect Director Bernard Baert Management For For 1.3 Elect Director Richard J. Cathcart Management For For 1.4 Elect Director W. Craig Kissel Management For For 1.5 Elect Director John K. McGillicuddy Management For For 1.6 Elect Director Joseph T. Noonan Management For For 1.7 Elect Director Robert J. Pagano, Jr. Management For For 1.8 Elect Director Merilee Raines Management For For 2 Ratify KPMG LLP as Auditors Management For For WEST MARINE, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For For 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Barbara L. Rambo Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WINNEBAGO INDUSTRIES, INC. Meeting Date:DEC 16, 2014 Record Date:OCT 14, 2014 Meeting Type:ANNUAL Ticker:WGO Security ID:974637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randy J. Potts Management For For 1.2 Elect Director Mark T. Schroepfer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Value Investors Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
